Exhibit 10.12

 

LOGO [g591718g99r08.jpg]

TERM LOAN AGREEMENT

by and between

RIF I – Don Julian, LLC,

a California limited liability company

RIF I – Lewis Road, LLC,

a California limited liability company

RIF I – Oxnard, LLC,

a California limited liability company

RIF I – Walnut, LLC,

a California limited liability company

Rexford Business Center – Fullerton, LLC,

a California limited liability company

RIF II – Kaiser, LLC,

a California limited liability company

and

RIF III – Irwindale, LLC,

a California limited liability company

as Borrower,

and

BANK OF AMERICA, N.A.,

a national banking association,

as Lender,

with respect to

15317 - 15339 & 15241 - 15277 Don Julian Road, City of Industry, CA,

300 South Lewis Road, Camarillo, Los Angeles, CA

2220 - 2260 Camino Del Sol, Oxnard, CA

2300 - 2320, 2340 - 2358 and 2380 - 2386 E. Walnut Avenue, Fullerton, CA

1335 Park Center Drive, Vista, CA

and

15715 E. Arrow Highway, Irwindale, CA



--------------------------------------------------------------------------------

Table of Contents

 

Article I General Information

     1   

Section 1.1

  Conditions to Closing      1   

Section 1.2

  Schedules      1   

Section 1.3

  Defined Terms      1   

Article II Terms of the Loan

     1   

Section 2.1

  The Loan      1   

Section 2.2

  Initial Advance      2   

Section 2.3

  Intentionally Omitted      2   

Section 2.4

  Intentionally Omitted      2   

Section 2.5

  Liability of Lender      2   

Section 2.6

  Reconveyances      2   

Section 2.7

  Substitution of Collateral      4   

Section 2.8

  Additional Guarantys      4   

Article III Representations and Warranties

     5   

Section 3.1

  Organization, Power and Authority of Borrower; Loan Documents      5   

Section 3.2

  Other Documents; Laws      5   

Section 3.3

  Taxes      5   

Section 3.4

  Legal Actions      5   

Section 3.5

  Nature of Loan      5   

Section 3.6

  Trade Names      5   

Section 3.7

  Financial Statements      6   

Section 3.8

  No Material Adverse Change      6   

Section 3.9

  ERISA and Prohibited Transactions      6   

Section 3.10

  Compliance with Laws and Zoning and Other Requirements; Encroachments      6
  

Section 3.11

  Certificates of Occupancy      6   

Section 3.12

  Utilities; Roads; Access      6   

Section 3.13

  Other Liens      7   

Section 3.14

  No Defaults      7   

Section 3.15

  Representations and Warranties      7   

Article IV Affirmative Covenants and Agreements

     8   

Section 4.1

  Compliance with Laws; Use of Proceeds      8   

Section 4.2

  Inspections; Cooperation      8   

Section 4.3

  Payment and Performance of Contractual Obligations      9   

Section 4.4

  Insurance      9   

Section 4.5

  Adjustment of Condemnation and Insurance Claims      10   

Section 4.6

  Utilization of Net Proceeds      11   

Section 4.7

  Management      11   

Section 4.8

  Books and Records; Financial Statements      11   

Section 4.9

  Estoppel Certificates      12   

 

i



--------------------------------------------------------------------------------

Section 4.10

  Taxes; Tax Receipts      13   

Section 4.11

  Lender’s Rights to Pay and Perform      13   

Section 4.12

  Reimbursement; Interest      13   

Section 4.13

  Notification by Borrower      13   

Section 4.14

  Indemnification by Borrower      13   

Section 4.15

  Fees and Expenses      14   

Section 4.16

  Appraisals      14   

Section 4.17

  Leasing and Tenant Matters      14   

Section 4.18

  Preservation of Rights      14   

Section 4.19

  Income from Property      15   

Section 4.20

  Representations and Warranties      15   

Section 4.21

  Deposit Accounts; Principal Depository      15   

Section 4.22

  Intentionally Omitted      15   

Section 4.23

  Intentionally Omitted      15   

Section 4.24

  Swap Contracts      15   

Section 4.25

  Financial Covenants      15   

Section 4.26

  Intentionally Omitted      15   

Section 4.27

  Separateness      15   

Section 4.28

  Post-Closing Covenants      17   

Article V Negative Covenants

     17   

Section 5.1

  Conditional Sales      17   

Section 5.2

  Insurance Policies and Bonds      17   

Section 5.3

  Commingling      17   

Section 5.4

  Additional Debt      18   

Article VI Events of Default

     18   

Section 6.1

  Payment Default      18   

Section 6.2

  Default Under Other Loan Documents      18   

Section 6.3

  Accuracy of Information; Representations and Warranties      18   

Section 6.4

  Deposits      18   

Section 6.5

  Insurance Obligations      18   

Section 6.6

  Other Obligations      19   

Section 6.7

  Damage to Improvements      19   

Section 6.8

  Lapse of Permits or Approvals      19   

Section 6.9

  Mechanic’s Lien      19   

Section 6.10

  Bankruptcy      19   

Section 6.11

  Appointment of Receiver, Trustee, Liquidator      19   

Section 6.12

  Inability to Pay Debts      20   

Section 6.13

  Judgment      20   

Section 6.14

  Dissolution; Change in Business Status      20   

Section 6.15

  Default Under Other Indebtedness      20   

Section 6.16

  Intentionally Omitted      20   

Section 6.17

  Change in Controlling Interest      20   

Section 6.18

  Material Adverse Change      20   

Section 6.19

  Intentionally Omitted      20   

Section 6.20

  Intentionally Omitted      20   

 

ii



--------------------------------------------------------------------------------

Article VII Remedies on Default

     21   

Section 7.1

  Remedies on Default      21    Section 7.2   No Release or Waiver; Remedies
Cumulative and Concurrent      22   

Article VIII Miscellaneous

     23   

Section 8.1

  Further Assurances; Authorization to File Documents      23    Section 8.2  
No Warranty by Lender      23    Section 8.3   Standard of Conduct of Lender   
  23    Section 8.4   No Partnership      23    Section 8.5   Severability     
24    Section 8.6   Authorized Signers      24    Section 8.7   Notices      24
   Section 8.8   Permitted Successors and Assigns; Disclosure of Information   
  25    Section 8.9   Modification; Waiver      28    Section 8.10   Third
Parties; Benefit      28    Section 8.11   Rules of Construction      28   
Section 8.12   Counterparts      28    Section 8.13   Signs; Publicity      28
   Section 8.14   Governing Law      29    Section 8.15   Time of Essence     
29    Section 8.16   Electronic Communications      29    Section 8.17   Dispute
Resolution Provision      29    Section 8.18   Forum      34    Section 8.19  
USA Patriot Act Notice      34    Section 8.20   Entire Agreement      34   

 

   Schedules to Term Loan Agreement Schedule 1    Definitions Schedule 2   
Intentionally Omitted Schedule 3    Intentionally Omitted Schedule 4    Leasing
and Tenant Matters Schedule 5    Intentionally Omitted Schedule 6   
Intentionally Omitted Schedule 7    Swap Contracts Schedule 8    Financial
Covenants

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This Term Loan Agreement (this “Agreement”) is made as of the twenty-fourth day
of July, 2013, by and between RIF I – DON JULIAN, LLC, a California limited
liability company, RIF I – LEWIS ROAD, LLC, a California limited liability
company, RIF I – OXNARD, LLC, a California limited liability company, RIF I –
WALNUT, LLC, a California limited liability company, REXFORD BUSINESS CENTER –
FULLERTON, LLC, a California limited liability company, RIF II – KAISER, LLC, a
California limited liability company, and RIF III – IRWINDALE, LLC, a California
limited liability company (individually and collectively, jointly and severally,
“Borrower”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).

Recitals

Borrower has applied to Lender for a loan for the purpose of refinancing the
real property that will serve as security for the loan. Lender has agreed to
make the loan on the terms and conditions set forth in this Agreement and in the
other documents evidencing and securing the loan.

Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth, the parties covenant
and agree as follows:

Agreements

Article I

General Information.

Section 1.1 Conditions to Closing.

The conditions precedent to closing the Loan and recording the Mortgage are set
forth in the Closing Checklist.

Section 1.2 Schedules.

The Schedules attached to this Agreement are incorporated herein and made a part
hereof.

Section 1.3 Defined Terms.

Capitalized terms in this Agreement shall have the meanings ascribed to such
terms in the Preamble hereto and in Schedule 1.

Article II

Terms of the Loan.

Section 2.1 The Loan.

Borrower agrees to borrow the Loan from Lender, and Lender agrees to lend the
Loan to Borrower, subject to the terms and conditions herein set forth, in an
amount not to exceed the Loan Amount. Interest shall accrue and be payable in
arrears only on sums advanced hereunder for the period of time outstanding. The
Loan is not a revolving loan; amounts repaid may not be re-borrowed.

 

Page 1



--------------------------------------------------------------------------------

Section 2.2 Initial Advance.

At closing, Lender shall credit Borrower for its $50,000 good faith deposit
against the costs specified in subsection below and shall advance Loan proceeds
in the amount of $60,000,000 as follows:

(a) First, to Lender, the sum of $300,000.00 for the Loan Fee; and

(b) Second, to the Title Company, an amount equal to $59,750,000 which shall be
used to pay Lender’s legal fees and other expenses incurred in connection with
the closing of the Loan, to pay certain costs and expenses of the Title Company,
to pay a portion of Borrower’s cost of refinancing the Property, and to pay or
reimburse Borrower for other documented third party costs incurred by Borrower
in connection with the closing of the escrow as specified in Borrower’s written
instructions to the Title Company as shown on the settlement statement approved
by Lender in writing.

Section 2.3 Intentionally Omitted.

Section 2.4 Intentionally Omitted.

Section 2.5 Liability of Lender.

Lender shall in no event be responsible or liable to any Person other than
Borrower for the disbursement of or failure to disburse the Loan proceeds or any
part thereof and no Person other than Borrower shall have any right or claim
against Lender under this Agreement or the other Loan Documents.

Section 2.6 Reconveyances.

Upon request of the Borrower to obtain the release and reconveyance of the RIF I
- Don Julian Mortgage, the RIF I - Lewis Road Mortgage, the RIF I - Oxnard
Mortgage, the RIF I - Walnut Mortgage, the RIF II - Kaiser Mortgage or the RIF
III - Irwindale Mortgage to be designated and described at the time of request
(the Property to be conveyed being referred to herein as the “Release Parcel”),
Lender will grant such release and execute and deliver to Borrower, with respect
to the Release Parcel, a Deed of Reconveyance and modifications to the financing
statements in connection with the Loan, provided the following conditions are
met:

(a) Borrower provides, and Lender will have approved, in its reasonable
discretion, any easements, reciprocal easement agreements, covenants, conditions
and restrictions or any modification to existing easements, reciprocal easement
agreements, covenants, conditions and restrictions or other documents or
agreements necessitated by the release for the use, maintenance and operation of
the Release Parcel and the remaining portion of the Property which burden or
benefit the Release Parcel or the remainder of the Property;

(b) not less than 30 days prior to the proposed date of the reconveyance,
Borrower deliver to Lender a notice setting forth (i) the identity of the
Release Parcel, (ii) the date of the reconveyance; (iii) the name of the
proposed transferee or proposed lender; and (iv) any other information
reasonably necessary for Lender to analyze the terms of the reconveyance. The
notice will be accompanied by a copy of the documents effecting the transfer of
the Release Parcel

 

Page 2



--------------------------------------------------------------------------------

(c) on the date Borrower delivers to Lender notice of the proposed reconveyance
and on the date of the reconveyance, there is no Default or Event of Default
under the Loan Documents on either the notice date or the release date;

(d) Borrower delivers to Lender evidence satisfactory to Lender that Borrower
have complied with any applicable requirements of easements, covenants
conditions and restrictions affecting the Property or the leases applicable to
the reconveyance, that the reconveyance does not violate any of the provisions
thereof and, to the extent necessary to comply therewith or the leases, that the
transferee has assumed all of Borrower’s obligations relating to the Release
Parcel thereunder;

(e) Borrower delivers to Lender an endorsement to Lender’s title insurance
policy or policies satisfactory to Lender that (i) extends the effective date of
the policy to the effective date of the reconveyance; (ii) confirms no change in
the priority of the Mortgages on the balance of the Property or in the amount of
coverage; (iii) consents to the reconveyance; (iv) waives any defense resulting
from the reconveyance; (v) to the extent of the value of the Release Parcel,
waives any right of subrogation; and (vi) confirms that the Release Parcel and
the balance of the Property constitute a separate tax lot;

(f) not less than ten (10) days prior to the date of the reconveyance, Borrower
deliver to Lender consents to the reconveyance by and estoppels from entities
holding liens affecting the Property or holding any other interests in the
Property that would be affected by the reconveyance, including parties to any
Leases;

(g) Borrower deliver to Lender evidence satisfactory to Lender that the Release
Parcel and the balance of the Property each separately conforms to and is in
compliance with all subdivision laws (as evidenced by the issuance of an
endorsement to Lender’s title insurance policy or policies satisfactory to
Lender) and the balance of the Property is a self-contained unit, having direct
on-site connection to all utilities or via easements acceptable to Lender in its
sole discretion and direct access to one or more public streets, all in a
location and configuration acceptable to Lender;

(h) Borrower pay Lender all of Lender’s reasonable costs and expenses relating
to the reconveyance, including Lender’s attorneys’ fees, appraisal fees,
engineering fees, title fees and Trustee’s attorneys’ fees;

(i) Borrower deliver to Lender copies of the executed documents evidencing the
transfer or refinancing of the Release Parcel;

(j) Borrower deliver to Lender any other information, approvals and documents
reasonably required by Lender relating to the reconveyance; and

(k) prior to or concurrently with the reconveyance of the Release Parcel, Lender
shall have received a repayment on the Loan in an amount equal to the greatest
of (x) the Allocated Loan Amount for such Release Parcel, (y) such amount, as
determined by Lender in its sole discretion, as would cause the Debt Service
Coverage Ratio (using the definitions set forth in Schedule 8) to equal 1.35 to
1.00 after the reconveyance and after taking into account the paydown required
by this subsection, or (z) such amount, as determined by Lender in its sole
discretion, as would cause the Loan-to-Value Ratio to equal to sixty-five
percent (65%) after taking into account the paydown required by this subsection.
“Loan-to-Value Ratio” means the current Net Commitment Amount of the Loan
divided by the appraised “As-Is” value of the Property which will remain subject
to the lien of the Mortgage following the reconveyance. The appraised “As-Is”
value of the Property shall be based upon appraisals prepared by a third-party
appraiser acceptable to, and engaged directly by, Lender. Each appraisal shall
be satisfactory to Lender in all respects, as reviewed, adjusted and approved by
Lender.

 

Page 3



--------------------------------------------------------------------------------

Upon the reconveyance of a Mortgage pursuant to this Section 2.6, the
obligations of the Grantor named therein under the Loan Documents shall
terminate as and to the same extent as said obligations would terminate upon the
full repayment of the Loan.

Section 2.7 Substitution of Collateral.

Borrower may from time-to-time request that Lender accept substitute real
property collateral in place of all or a portion of the Property then encumbered
by the Mortgage. Any proposed substitute property collateral must, in the
aggregate, result in the new real property collateral and that portion of the
Property which will remain encumbered by the Mortgage following the collateral
substitution having:

(a) a combined Debt Service Coverage Ratio equal to or greater than the higher
of (i) 1.35 to 1.00 or (ii) the Debt Service Coverage Ratio of that portion of
the Property which is encumbered by the Mortgage at the time of Borrower’s
request; and

(b) a combined Loan-to-Value Ratio equal to or lesser than the lower of
(i) sixty-five percent (65%), or (ii) the Loan-to-Value Ratio of that portion of
the Property which is encumbered by the Mortgage at the time of Borrower’s
request.

The applicable Debt Service Coverage Ratios and Loan-to-Value Ratios specified
above in this Section 2.7 shall be determined by an appraisal or appraisals
prepared by a third-party appraiser acceptable to, and engaged directly by,
Lender, which appraisal(s) shall be satisfactory to Lender in all respects, as
reviewed, adjusted and approved by Lender. If any of the Debt Service Coverage
Ratio or Loan-to-Value Ratio requirements specified above in this Section 2.7
are not met, Borrower may satisfy such requirements by making a voluntary
paydown of the Loan, subject to the satisfaction of any conditions to
prepayment, including the payment of any prepayment fee or premium, together
with a mutually agreed-upon reduction in the committed amount of the Loan.

The acceptance of such substitute collateral shall be in Lender’s sole
discretion but shall be determined by Lender in good faith based on the factors
and criteria upon which Lender, at the time of Borrower’s request, bases its
determination of whether or not to make loans similar to the Loan and secured by
industrial property in Southern California (except that in the case of debt
service coverage ratio and loan-to-value ratio underwriting criteria, the Debt
Service Coverage Ratio and Loan-to-Value Ratio tests specified above shall
control over any current underwriting standards then in place), and if Lender
agrees to accept such substitute collateral based on such factors and criteria,
then the acceptance of such substitute collateral such shall be subject to all
of the underwriting and due diligence requirements and loan documentation as
were applicable to the making of the Loan, including the requirements set forth
in the closing checklist and in Schedule C to the term sheet for the Loan, and
the requirements set forth herein.

Section 2.8 Additional Guarantys.

At any time prior to the Maturity Date (as defined in the Note) one or more of
the limited partners of Rexford L.P. and/or other Affiliates of Borrower or
Rexford L.P. may, from time to time, elect to execute and deliver a guaranty
(such as, by way of example only, bottom dollar guarantys) to Lender in form
provided by Borrower and acceptable to Lender. Lender shall accept such
guaranty(s) upon the delivery thereof provided that (a) Lender in good faith
determines that Lender’s rights, remedies and security under the Loan Documents
will not be materially and adversely diminished, limited, impaired, restricted
or otherwise jeopardized as a result of such acceptance, and (b) Lender is not
precluded by Law from doing so (including under all anti-money laundering rules
and regulations, including the Act, and the Dodd-Frank Wall Street Reform And
Consumer Protection Act).

 

Page 4



--------------------------------------------------------------------------------

Article III

Representations and Warranties.

Borrower represents and warrants to Lender that:

Section 3.1 Organization, Power and Authority of Borrower; Loan Documents.

Borrower (a) is a limited liability company duly organized, existing and in good
standing under the Laws of the state in which it is organized and is duly
qualified to do business and in good standing in the state in which the Land is
located (if different from the state of its formation) and in any other state
where the nature of Borrower’s business or property requires it to be qualified
to do business, and (b) has the power, authority and legal right to own its
property and carry on the business now being conducted by it and to engage in
the transactions contemplated by the Loan Documents. The Loan Documents to which
Borrower is a party have been duly executed and delivered by Borrower, and the
execution and delivery of, and the carrying out of the transactions contemplated
by, such Loan Documents, and the performance and observance of the terms and
conditions thereof, have been duly authorized by all necessary organizational
action by and on behalf of Borrower. The Loan Documents to which Borrower is a
party constitute the valid and legally binding obligations of Borrower and are
fully enforceable against Borrower in accordance with their respective terms,
except to the extent that such enforceability may be limited by Laws generally
affecting the enforcement of creditors’ rights.

Section 3.2 Other Documents; Laws.

The execution and performance of the Loan Documents to which Borrower is a party
and the consummation of the transactions contemplated thereby will not conflict
with, result in any breach of, or constitute a default under, the organizational
documents of Borrower, or any contract, agreement, document or other instrument
to which Borrower is a party or by which Borrower or any of its properties may
be bound or affected, and such actions do not and will not violate or contravene
any Law to which Borrower is subject.

Section 3.3 Taxes.

Borrower has filed all federal, state, county and municipal tax returns required
to have been filed by Borrower and has paid all Taxes which have become due
pursuant to such returns or pursuant to any tax assessments received by
Borrower.

Section 3.4 Legal Actions.

There are no Claims or investigations by or before any court or Governmental
Authority, pending, or to the best of Borrower’s knowledge and belief,
threatened against or affecting Borrower, Borrower’s business or the Property.
Borrower is not in default with respect to any order, writ, injunction, decree
or demand of any court or any Governmental Authority affecting Borrower or the
Property.

Section 3.5 Nature of Loan.

Borrower is a business or commercial organization. The Loan is being obtained
solely for business or investment purposes, and will not be used for personal,
family, household or agricultural purposes.

Section 3.6 Trade Names.

Borrower conducts its business solely under the name set forth in the Preamble
to this Agreement and makes use of no trade names in connection therewith,
unless such trade names have been previously disclosed to Lender in writing.

 

Page 5



--------------------------------------------------------------------------------

Section 3.7 Financial Statements.

The financial statements heretofore delivered by Borrower and each Guarantor to
Lender are true and correct in all respects, have been prepared in accordance
with sound accounting principles consistently applied, and fairly present the
respective financial conditions of the subjects thereof as of the respective
dates thereof.

Section 3.8 No Material Adverse Change.

No material adverse change has occurred in the financial conditions reflected in
the financial statements of Borrower or any Guarantor since the respective dates
of such statements, and no material additional liabilities have been incurred by
Borrower since the dates of such statements other than the borrowings
contemplated herein or as approved in writing by Lender.

Section 3.9 ERISA and Prohibited Transactions.

As of the date hereof and throughout the term of the Loan: (a) Borrower is not
and will not be (i) an “employee benefit plan,” as defined in Section 3(3) of
ERISA, (ii) a “governmental plan” within the meaning of Section 3(32) of ERISA,
or (iii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the
assets of Borrower do not and will not constitute “plan assets” within the
meaning of the United States Department of Labor Regulations set forth in
Section 2510.3-101 of Title 29 of the Code of Federal Regulations;
(c) transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (d) Borrower will not engage in any
transaction that would cause any Obligation or any action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Mortgage or
any of the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or
Section 4975 of the Code. Borrower agrees to deliver to Lender such
certifications or other evidence of compliance with the provisions of this
Section as Lender may from time to time request.

Section 3.10 Compliance with Laws and Zoning and Other Requirements;
Encroachments.

Borrower is in compliance with the requirements of all applicable Laws. To the
best of Borrower’s knowledge, the use of the Property complies with applicable
zoning ordinances, regulations and restrictive covenants affecting the Land. All
use and other requirements of any Governmental Authority having jurisdiction
over the Property have been satisfied. No violation of any Law exists with
respect to the Property. The Improvements are constructed entirely on the Land
and do not encroach upon any easement or right-of-way, or upon the land of
others. The Improvements comply with all applicable building restriction lines
and set-backs, however established, and are in strict compliance with all
applicable use or other restrictions and the provisions of all applicable
agreements, declarations and covenants and all applicable zoning and subdivision
ordinances and regulations.

Section 3.11 Certificates of Occupancy.

To the best of Borrower’s knowledge, all certificates of occupancy and other
permits and licenses necessary or required in connection with the use and
occupancy of the Improvements have been validly issued.

Section 3.12 Utilities; Roads; Access.

To the best of Borrower’s knowledge, all utility services necessary for the
operation of the Improvements for their intended purposes have been fully
installed, including telephone service, cable television, water supply, storm
and sanitary sewer facilities, natural gas and electric facilities, including
cabling for telephonic and data communication, and the capacity to send and
receive wireless communication. All roads and other accesses necessary to serve
the Land and Improvements have been completed, are serviceable in all weather,
and where required by the appropriate Governmental Authority, have been
dedicated to and formally accepted by such Governmental Authority.

 

Page 6



--------------------------------------------------------------------------------

Section 3.13 Other Liens.

Except for contracts for labor, materials and services furnished or to be
furnished in connection with any construction at the Property, including any
construction of tenant improvements, Borrower has made no contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to a lien on the Property.

Section 3.14 No Defaults.

There is no Default or Event of Default under any of the Loan Documents, and
there is no default or event of default under any material contract, agreement
or other document related to the construction or operation of the Improvements.

Section 3.15 Representations and Warranties.

Notwithstanding anything to the contrary contained in Article 3 of this
Agreement, Article 3 of the Mortgage, and/or Section 2 of the Environmental
Indemnity, all of Borrower’s representations and warranties contained therein,
as applicable, shall be subject to the condition of the Property as disclosed
in:

(i) that certain “Phase I Environmental Site Assessment for Multi-Tenant
Office-Warehouse Buildings, 15241-15277 and 15317-15339 East Don Julian Road,
City of Industry, California 91745” dated June 17, 2013 prepared by ADR
Environmental Group, Inc.,

(ii) that certain “Seismic Damageability Assessment Probable Maximum Loss
Assessment, 15241-15277 and 15317-15339 Don Julian Road, City of Industry,
California 91745” dated June 11, 2013 (Andersen Environmental Project
No. 1305-826) prepared by Andersen Environmental,

(iii) that certain “Phase I Environmental Site Assessment for Multi-Tenant
Industrial Building, 300 South Lewis Road, Camarillo, California 93012” dated
June 7, 2013 prepared by ADR Environmental Group, Inc.,

(iv) that certain “Seismic Damageability Assessment Probable Maximum Loss
Assessment, 300 South Lewis Road, Camarillo, California 93013” dated June 11,
2013 (Andersen Environmental Project No. 1305-826) prepared by Andersen
Environmental,

(v) that certain “Phase I Environmental Site Assessment for Multi-Tenant
Industrial Building, 2220-2260 Camino Del Sol, Oxnard, California 93030” dated
June 7, 2013 prepared by ADR Environmental Group, Inc.,

(vi) that certain “Seismic Damageability Assessment Probable Maximum Loss
Assessment:, 2220-2260 Camino Del Sol, Oxnard, California 93030” dated June 11,
2013 (Andersen Environmental Project No. 1305-826) prepared by Andersen
Environmental,

(vii) that certain “Phase I Environmental Site Assessment for Fullerton Business
Park, 2300-2386 East Walnut Avenue, Fullerton, California 92831” dated June 7,
2013 prepared by ADR Environmental Group, Inc.,

(viii) that certain “Seismic Damageability Assessment Probable Maximum Loss
Assessment, 2300-2386 East Walnut Avenue, Fullerton, California 92831” dated
June 11, 2013 (Andersen Environmental Project No. 1302-305) prepared by Andersen
Environmental;

 

Page 7



--------------------------------------------------------------------------------

(ix) that certain “Phase I Environmental Site Assessment for Light Industrial
Property, 1335 Park Center Drive, Vista, California 92081” dated June 7, 2013
prepared by ADR Environmental Group, Inc.,

(x) that certain “Seismic Damageability Assessment Probable Maximum Loss
Assessment, 1335 Park Center Drive, Vista, California 92081” dated June 11, 2013
(Andersen Environmental Project No. 1305-826) prepared by Andersen
Environmental,

(xi) that certain “Phase I Environmental Site Assessment for Biosense Webster,
15715 Arrow Highway, Irwindale, California 91706” dated June 7, 2013 prepared by
ADR Environmental Group, Inc., and

(xii) that certain “Seismic Damageability Assessment Probable Maximum Loss
Assessment, 15715 East Arrow Highway, Irwindale, California 91706” dated
June 11, 2013 (Andersen Environmental Project No. 1305-826) prepared by Andersen
Environmental.

Article IV

Affirmative Covenants and Agreements.

Borrower covenants as of the date hereof and until such time as all Obligations
shall be indefeasibly paid and performed in full, that:

Section 4.1 Compliance with Laws; Use of Proceeds.

Borrower shall comply with all Laws and all orders, writs, injunctions, decrees
and demands of any court or any Governmental Authority affecting Borrower or the
Property, provided, however that so long as Lender determines that neither the
operation of the Property nor Lender’s security for the Loan is diminished or
jeopardized thereby, Borrower shall have the right to contest any such laws
orders, injunction, decree or demand, provided that Borrower does so diligently
and without prejudice to Lender . Borrower shall use all proceeds of the Loan
for business purposes which are not in contravention of any Law or any Loan
Document.

Section 4.2 Inspections; Cooperation.

Subject to the security requirements of tenants pursuant to applicable leases,
Borrower shall permit representatives of Lender to enter upon the Land, to
inspect the Improvements and any and all materials to be used in connection with
any construction at the Property, including any construction of tenant
improvements, to examine all detailed plans and shop drawings and similar
materials as well as all records and books of account maintained by or on behalf
of Borrower relating thereto and to discuss the affairs, finances and accounts
pertaining to the Loan and the Improvements with representatives of Borrower.
Borrower shall at all times cooperate and cause each and every one of its
contractors, subcontractors and material suppliers to cooperate with the
representatives of Lender in connection with or in aid of the performance of
Lender’s functions under this Agreement. Except in the event of an emergency,
Lender shall give Borrower at least one (1) Banking Day’s prior notice by
telephone in each instance before entering upon the Land and/or exercising any
other rights granted in this Section.

 

Page 8



--------------------------------------------------------------------------------

Section 4.3 Payment and Performance of Contractual Obligations.

Borrower shall perform in a timely manner all of its obligations under any and
all contracts and agreements related to any construction activities at the
Property or the maintenance or operation of the Improvements, and Borrower will
pay when due all bills for services or labor performed and materials supplied in
connection with such construction, maintenance and/or operation. Within sixty
(60) days after the filing of any mechanic’s lien or other lien or encumbrance
against the Property, Borrower will promptly discharge the same by payment or
filing a bond or otherwise as permitted by Law. So long as Lender’s security has
been protected by the filing of a bond or otherwise in a manner satisfactory to
Lender in its sole and absolute discretion, Borrower shall have the right to
contest in good faith any claim, lien or encumbrance, provided that Borrower
does so diligently and without prejudice to Lender or delay in completing
construction of any tenant improvements.

Section 4.4 Insurance.

Borrower shall maintain the following insurance at its sole cost and expense:

(a) Insurance against Casualty to the Property under a policy or policies
covering such risks as are presently included in “special form” (also known as
“all risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism. Such insurance shall
name Lender as mortgagee and loss payee. Unless otherwise agreed in writing by
Lender, such insurance shall be for the full insurable value of the Property on
a replacement cost basis, with a deductible amount, if any, satisfactory to
Lender. No policy of insurance shall be written such that the proceeds thereof
will produce less than the minimum coverage required by this Section by reason
of co-insurance provisions or otherwise. The term “full insurable value” means
one hundred percent (100%) of the actual replacement cost of the Property,
including tenant improvements (excluding excavation costs and costs of
underground flues, pipes, drains and other uninsurable items).

(b) Comprehensive (also known as commercial) general liability insurance on an
“occurrence” basis against claims for “personal injury” liability and liability
for death, bodily injury and damage to property, products and completed
operations, in limits satisfactory to Lender with respect to any one occurrence
and the aggregate of all occurrences during any given annual policy period. Such
insurance shall name Lender as an additional insured.

(c) Workers’ compensation insurance for all employees of Borrower in such amount
as is required by Law and including employer’s liability insurance, if required
by Lender.

(d) During any period of construction of tenant improvements, Borrower shall
maintain, or cause others to maintain, such insurance as may be required by
Lender of the type customarily carried in the case of similar construction for
one hundred percent (100%) of the full replacement cost of materials stored at
or upon the Property. During any period of other construction upon the Property,
Borrower shall maintain, or cause others to maintain, builder’s risk insurance
(non-reporting form) of the type customarily carried in the case of similar
construction for one hundred percent (100%) of the full replacement cost of work
in place and materials stored at or upon the Property.

(e) If at any time any portion of any structure on the Property is insurable
against Casualty by flood and is located in a Special Flood Hazard Area under
the Flood Disaster Protection Act of 1973, as amended, a flood insurance policy
on the structure and Borrower owned contents in form and amount acceptable to
Lender but in no amount less than the amount sufficient to meet the requirements
of applicable Law as such requirements may from time to time be in effect.
(f) Loss of rental value insurance and business interruption insurance in an
amount equal to twelve (12) months of the projected gross income of the
Property.

(f) Loss of rental value insurance and business interruption insurance in an
amount equal to twelve (12) months of the projected gross income of the
Property.

 

Page 9



--------------------------------------------------------------------------------

(g) Such other and further insurance as may be required from time to time by
Lender in order to comply with regular requirements and practices of Lender in
similar transactions including, if required by Lender, boiler and machinery
insurance, pollution liability insurance, wind insurance and earthquake
insurance, so long as any such insurance is generally available at commercially
reasonable premiums as determined by Lender from time to time and, with respect
to earthquake insurance, only if the probably maximum loss for all of the
Improvements exceeds 20% of the appraised value of the Improvements, as
reasonably determined by Lender.

Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the State to
assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Lender without contribution to collect any and all
proceeds payable under such insurance, either as sole payee or as joint payee
with Borrower, (iii) shall provide that such policy shall not be canceled or
modified without at least thirty (30) days prior written notice to Lender, and
(iv) shall provide that any loss otherwise payable thereunder shall be payable
notwithstanding any act or negligence of Borrower which might, absent such
agreement, result in a forfeiture of all or a part of such insurance payment.
Borrower shall promptly pay all premiums when due on such insurance and, not
less than ten (10) days prior to the expiration dates of each such policy,
Borrower will deliver to Lender acceptable evidence of insurance, such as a
renewal policy or policies marked “premium paid” or other evidence satisfactory
to Lender reflecting that all required insurance is current and in force.
Borrower will immediately give Notice to Lender of any cancellation of, or
change in, any insurance policy. Lender shall not, because of accepting,
rejecting, approving or obtaining insurance, incur any liability for (A) the
existence, nonexistence, form or legal sufficiency thereof, (B) the solvency of
any insurer, or (C) the payment of losses. Borrower may satisfy any insurance
requirement hereunder by providing one or more “blanket” insurance policies,
subject to Lender’s approval in each instance as to limits, coverages, forms,
deductibles, inception and expiration dates, and cancellation provisions.

Section 4.5 Adjustment of Condemnation and Insurance Claims.

Borrower shall give prompt Notice to Lender of any Casualty or any Condemnation
or threatened Condemnation. Lender is authorized, at its sole and absolute
option, to commence, appear in and prosecute, in its own or Borrower’s name, any
action or proceeding relating to any Condemnation or Casualty, and to make proof
of loss for and to settle or compromise any Claim in connection therewith. In
such case, Lender shall have the right to receive all Condemnation Awards and
Insurance Proceeds, and may deduct therefrom any and all of its Expenses.
However, so long as no Event of Default has occurred and if any Casualty or
Condemnation individually or in the aggregate is less than $250,000 in Claims,
and if Borrower is diligently pursuing its rights and remedies with respect to a
Claim, then Lender shall allow Borrower to make proof of loss for or settle or
compromise such Claim. Borrower agrees to diligently assert its rights and
remedies with respect to each Claim and to promptly pursue the settlement and
compromise of each Claim subject to Lender’s approval, which approval shall not
be unreasonably withheld or delayed. If, prior to the receipt by Lender of any
Condemnation Award or Insurance Proceeds, the Property shall have been sold
pursuant to the provisions of the Mortgage, Lender shall have the right to
receive such funds (a) to the extent of any deficiency found to be due upon such
sale with interest thereon (whether or not a deficiency judgment on the Mortgage
shall have been sought or recovered or denied), and (b) to the extent necessary
to reimburse Lender for its Expenses. If any Condemnation Awards or Insurance
Proceeds are paid to Borrower, Borrower shall receive the same in trust for
Lender. Within ten (10) days after Borrower’s receipt of any Condemnation Awards
or Insurance Proceeds, Borrower shall deliver such awards or proceeds to Lender
in the form in which they were received, together with any endorsements or
documents that may be necessary to effectively negotiate or transfer the same to
Lender. Borrower agrees to execute and deliver from time to time, upon the
request of Lender, such further instruments or documents as may be requested by
Lender to confirm the grant and assignment to Lender of any Condemnation Awards
or Insurance Proceeds.

 

Page 10



--------------------------------------------------------------------------------

Section 4.6 Utilization of Net Proceeds.

(a) Net Proceeds must be utilized either for payment of the Obligations or for
the restoration of the Property. Net Proceeds may be utilized for the
restoration of the Property only if no Default or Event of Default shall exist
and only if in the reasonable judgment of Lender (i) there has been no material
adverse change in the financial viability of the Improvements, (ii) the Net
Proceeds, together with other funds deposited with Lender for that purpose, are
sufficient to pay the cost of the restoration pursuant to a budget and plans and
specifications approved by Lender, (iii) the restoration can be completed prior
to the final maturity of the Loan and prior to the date required by any
permanent loan commitment or any purchase and sale agreement or by any Lease,
and (iv) following restoration, the Property will have a fair market value at
least equal to its fair market value immediately prior to the Casualty or
Condemnation. Otherwise, Net Proceeds shall be utilized for payment of the
Obligations.

(b) If Net Proceeds are to be utilized for the restoration of the Property, the
Net Proceeds, together with any other funds deposited with Lender for that
purpose, must be deposited in a Borrower’s Deposit Account, which shall be an
interest-bearing account, with all accrued interest to become part of Borrower’s
deposit. Borrower agrees that it shall include all interest and earnings on any
such deposit as its income (and, if Borrower is a partnership or other
pass-through entity, the income of its partners, members or beneficiaries, as
the case may be), and shall be the owner of all funds on deposit in the
Borrower’s Deposit Account for federal and applicable state and local tax
purposes. Lender shall have the exclusive right to manage and control all funds
in the Borrower’s Deposit Account, but Lender shall have no fiduciary duty with
respect to such funds. Prior to the advance by Lender of any funds so deposited
and the commencement of such restoration, Borrower shall take all steps
necessary to avoid the imposition of any mechanics’ liens on the Property or the
Improvements. Thereafter, Lender will advance the deposited funds from time to
time to Borrower for the payment of costs of restoration of the Property upon
presentation of evidence acceptable to Lender that such restoration has been
completed satisfactorily and lien-free. If at any time Lender determines that
there is a deficiency in the funds available in the Borrower’s Deposit Account
to complete the restoration as contemplated, then Borrower will promptly deposit
in the Borrower’s Deposit Account additional funds equal to the amount of the
deficiency. Any account fees and charges may be deducted from the balance, if
any, in the Borrower’s Deposit Account. Borrower grants to Lender a security
interest in the Borrower’s Deposit Account and all funds hereafter deposited to
such deposit account, and any proceeds thereof, as security for the Obligations.
Such security interest shall be governed by the Uniform Commercial Code of the
State, and Lender shall have available to it all of the rights and remedies
available to a secured party thereunder. The Borrower’s Deposit Account may be
established and held in such name or names as Lender shall deem appropriate,
including in the name of Lender. Borrower hereby constitutes and appoints Lender
and any officer or agent of Lender its true and lawful attorneys-in-fact with
full power of substitution to open the Borrower’s Deposit Account and to do any
and every act that Borrower might do on its own behalf to fulfill the terms of
this Section. To the extent permitted by Law, Borrower hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof. It is
understood and agreed that this power of attorney, which shall be deemed to be a
power coupled with an interest, cannot be revoked.

Section 4.7 Management.

Borrower at all times shall provide for the competent and responsible management
and operation of the Property by an Approved Manager.Any management contract or
contracts affecting the Property must be approved in writing by Lender prior to
the execution of the same.

Section 4.8 Books and Records; Financial Statements.

Borrower shall provide or cause to be provided to Lender all of the following:

(a) For each calendar quarter (and for the calendar year through the end of that
quarter) (A) unaudited property operating reports which include all income and
expenses in connection with the Property, and (B) rent rolls, as soon as
reasonably practicable but in any event within sixty (60) days after the end of
each such calendar quarter. Items provided under this paragraph shall be in form
and detail satisfactory to Lender.

 

Page 11



--------------------------------------------------------------------------------

(b) Annual Financial Statements of Guarantor for each fiscal year of Guarantor,
as soon as reasonably practicable and in any event within one hundred twenty
(120) days after the close of each fiscal year.

(c) Compliance certificates evidencing Borrower’s compliance with the financial
covenants of Borrower set forth in Schedule 8, such certificates to be in such
form, and be accompanied by such supporting information, as Lender shall specify
and delivered by Borrower within sixty (60) days after each Determination Date.

(d) Compliance certificates evidencing Guarantor’s compliance with the financial
covenants of Guarantor set forth in Schedule 8, such certificates to be in such
form, and be accompanied by such supporting information, as Lender shall specify
and delivered by Borrower within one hundred twenty (120) days after the end of
each fiscal year of Guarantor.

(e) From time to time promptly after Lender’s request, such additional
information, reports and statements respecting the Property and the
Improvements, or the business operations and financial condition of each
reporting party, as Lender may reasonably request.

Borrower will keep and maintain full and accurate books and records administered
in accordance with sound accounting principles, consistently applied, showing in
detail the earnings and expenses of the Property and the operation thereof. All
Financial Statements shall be in form and detail satisfactory to Lender (Lender
hereby acknowledging that so long as Guarantor’s annual Financial Statements
comply with all state and federal securities laws applicable to Guarantor, such
form will be satisfactory to Lender) and shall contain or be attached to the
signed and dated written certification of the reporting party in form specified
by Lender to certify that the Financial Statements are furnished to Lender in
connection with the extension of credit by Lender and constitute a true and
correct statement of the reporting party’s financial position. All
certifications and signatures on behalf of corporations, partnerships, limited
liability companies or other entities shall be by a representative of the
reporting party satisfactory to Lender. All Financial Statements for a reporting
party who is an individual shall be on Lender’s then-current personal financial
statement form or in another form satisfactory to Lender. All fiscal year-end
Financial Statements of Guarantor shall be audited and certified, without any
qualification or exception not acceptable to Lender, by independent certified
public accountants acceptable to Lender, and shall contain all reports and
disclosures required by generally accepted accounting principles for a fair
presentation. All quarterly Financial Statements may be prepared by the
applicable reporting party and shall include a minimum of a balance sheet,
income statement, and statement of cash flow. Borrower shall provide, upon
Lender’s request, convenient facilities for the audit and verification of any
such statement. Additionally, Borrower will provide Lender at Borrower’s expense
with all evidence that Lender may from time to time reasonably request as to
compliance with all provisions of the Loan Documents. Borrower shall promptly
notify Lender of any event or condition that could reasonably be expected to
have a material adverse change in the financial condition of Borrower, of
Guarantor (if known by Borrower), or in the construction progress of the
Improvements.

Section 4.9 Estoppel Certificates.

Within ten (10) Banking Days after any request by Lender or a proposed assignee
or purchaser of the Loan or any interest therein, Borrower shall certify in
writing to Lender, or to such proposed assignee or purchaser, the then unpaid
balance of the Loan and whether Borrower claims any right of defense or setoff
to the payment or performance of any of the Obligations, and if Borrower claims
any such right of defense or setoff, Borrower shall give a detailed written
description of such claimed right.

 

Page 12



--------------------------------------------------------------------------------

Section 4.10 Taxes; Tax Receipts.

Borrower shall pay and discharge all Taxes prior to the date on which penalties
are attached thereto unless and to the extent only that such Taxes are contested
in accordance with the terms of the Mortgage. If Borrower fails, following
demand, to provide Lender the tax receipts required under the Mortgage, without
limiting any other remedies available to Lender, Lender may, at Borrower’s sole
expense, obtain and enter into a tax services contract with respect to the
Property with a tax reporting agency satisfactory to Lender.

Section 4.11 Lender’s Rights to Pay and Perform.

If, after any required notice, Borrower fails to promptly pay or perform any of
the Obligations within any applicable grace or cure periods, Lender, without
Notice to or demand upon Borrower, and without waiving or releasing any
Obligation or Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Borrower. Lender may enter upon the Property for that purpose and
take all action thereon as Lender considers necessary or appropriate.

Section 4.12 Reimbursement; Interest.

If Lender shall incur any Expenses or pay any Claims by reason of the Loan or
the rights and remedies provided under the Loan Documents (regardless of whether
or not any of the Loan Documents expressly provide for an indemnification by
Borrower against such Claims), Lender’s payment of such Expenses and Claims
shall constitute advances to Borrower which shall be paid by Borrower to Lender
on demand, together with interest thereon from the date incurred until paid in
full at the rate of interest then applicable to the Loan under the terms of the
Note. Each advance arising out of the Environmental Agreement shall be
unsecured. All other advances shall be secured by the Mortgage and the other
Loan Documents as fully as if made to Borrower, regardless of the disposition
thereof by the party or parties to whom such advance is made. Notwithstanding
the foregoing, however, in any action or proceeding to foreclose the Mortgage or
to recover or collect the Obligations, the provisions of Law governing the
recovery of costs, disbursements and allowances shall prevail unaffected by this
Section.

Section 4.13 Notification by Borrower.

Borrower will promptly give Notice to Lender of the occurrence of any Default or
Event of Default hereunder or under any of the other Loan Documents. Borrower
will also promptly give Notice to Lender of any claim of a default by Borrower,
or any claim by Borrower of a default by any other party, under any property
management contract or any Lease.

Section 4.14 Indemnification by Borrower.

Borrower agrees to indemnify Lender and to hold Lender harmless from and
against, and to defend Lender by counsel approved by Lender against, any and all
Claims directly or indirectly arising out of or resulting from any transaction,
act, omission, event or circumstance in any way connected with the Property or
the Loan, including any Claim arising out of or resulting from (a) any
construction activity at the Property, including any defective workmanship or
materials; (b) any failure by Borrower to comply with the requirements of any
Laws or to comply with any agreement that applies or pertains to the Property,
including any agreement with a broker or “finder” in connection with the Loan or
other financing of the Property; (c) any failure by Borrower to observe and
perform any of the obligations imposed upon the landlord under the Leases;
(d) any other Default or Event of Default hereunder or under any of the other
Loan Documents; or (e) any assertion or allegation that Lender is liable for any
act or omission of Borrower or any other Person in connection with the
ownership, development, financing, leasing, operation or sale of the Property;
provided, however, that Borrower shall not be obligated to indemnify Lender with
respect to any Claim arising solely from the gross negligence or willful
misconduct of Lender. The agreements and indemnifications contained in this
Section shall apply to Claims arising both before and after the repayment of the
Loan and shall survive the repayment of the Loan, any foreclosure or deed,
assignment or conveyance in lieu thereof and any other action by Lender to
enforce the rights and remedies of Lender hereunder or under the other Loan
Documents.

 

Page 13



--------------------------------------------------------------------------------

Section 4.15 Fees and Expenses.

Borrower shall pay all fees, charges, costs and expenses required to satisfy the
conditions of the Loan Documents. Without limitation of the foregoing, Borrower
will pay, when due, and if paid by Lender will reimburse Lender on demand for,
all fees and expenses of any construction inspector (if any), the title insurer,
environmental engineers, appraisers, surveyors and Lender’s counsel in
connection with the closing, administration, modification or any “workout” of
the Loan, or the enforcement of Lender’s rights and remedies under any of the
Loan Documents; provided that Borrower shall not be obligated for any cost of
any construction consultant (a) for any construction project, the reasonably
anticipate total cost of which is below $1,000,000, or (b) in excess of $15,000
in the aggregate for any single construction project, except to the extent any
such excess amounts are a result of (i) the construction consultant in good
faith being required by Lender to perform services above and beyond its
customary and typical scope of services because of a defect or problem with the
construction or (ii) the work of the construction consultant is in connection
with or a result of a Default.

Section 4.16 Appraisals.

Lender may obtain from time to time an appraisal of all or any part of the
Property, prepared in accordance with written instructions from Lender, from a
third-party appraiser satisfactory to, and engaged directly by, Lender. The cost
of one such appraisal, including any costs for internal review thereof, obtained
by Lender in each calendar year and the cost of each such appraisal obtained by
Lender following the occurrence of an Event of Default shall be borne by
Borrower and shall be paid by Borrower on demand.

Section 4.17 Leasing and Tenant Matters.

Borrower shall comply with the terms and conditions of Schedule 4 in connection
with the leasing of space within the Improvements. In addition, Borrower shall
deposit with Lender on the date of Borrower’s receipt thereof any and all
termination fees or other similar funds paid by tenant in connection with any
tenant’s election to exercise an early termination option contained in its
respective Lease or otherwise at the Property (the “Termination Fee Deposit”).
Lender shall have the right, in its sole and absolute discretion, at any time
when an uncured Event of Default exists, to either (a) make the Termination Fee
Deposit available to reimburse Borrower for Tenant Improvements and Leasing
Commissions paid with respect to reletting the vacated space at the Property
which shall be disbursed in accordance with the terms and conditions of Schedule
2 attached hereto, or (b) apply the Termination Fee Deposit to repay a portion
of the outstanding principal balance of the Loan in accordance with Section 4 of
the Note at any time when an unsecured Event of Default exists; provided that if
no uncured Event of Default exists Lender shall make the Termination Fee Deposit
available for the purposes specified in clause (a).

Section 4.18 Preservation of Rights.

Borrower shall obtain, preserve and maintain in good standing, as applicable,
all rights, privileges and franchises necessary or desirable for the operation
of the Property and the conduct of Borrower’s business thereon or therefrom.

 

Page 14



--------------------------------------------------------------------------------

Section 4.19 Income from Property.

Borrower shall first apply all income derived from the Property, including all
income from Leases, to pay costs and expenses incurred in connection with the
ownership, maintenance, operation and leasing of the Property which are
currently due and payable, including all amounts then required to be paid under
the Loan Documents, before using or applying such income for any other purpose.
No such income shall be distributed or paid to any member, partner, shareholder
or, if Borrower is a trust, to any beneficiary or trustee, unless and until all
such costs and expenses which are then due shall have been paid in full.

Section 4.20 Representations and Warranties.

Borrower shall take all actions and shall do all things necessary or desirable
to cause all of Borrower’s representations and warranties in this Agreement to
be true and correct at all times.

Section 4.21 Deposit Accounts; Principal Depository.

Borrower shall maintain with Lender all deposit accounts related to the Property
at all times that Bank of America, N.A., is the lender hereunder, including all
operating accounts, any reserve or escrow accounts, any accounts from which
Borrower may from time to time authorize Lender or Swap Counterparty to debit
payments due on the Loan and any Swap Contracts, and any lockbox, cash
management or other account into which tenants are required from time to time to
pay rent. Borrower hereby grants to Lender a security interest in the foregoing
accounts and deposit accounts. Without limiting the generality of the foregoing,
Borrower shall maintain Bank of America, N.A. as its principal depository bank
at all times that Bank of America, N.A., is the lender hereunder, including for
the maintenance of business, cash management, operating and administrative
deposit accounts.

Section 4.22 Intentionally Omitted.

Section 4.23 Intentionally Omitted.

Section 4.24 Swap Contracts.

In the event that Borrower shall elect to enter into a Swap Contract with Swap
Counterparty, Borrower shall comply with all of the terms and conditions of
Schedule 7 with respect to all Swap Contracts.

Section 4.25 Financial Covenants

Borrower and Guarantor shall comply with the terms and conditions of Schedule 8
with respect to financial covenants as described therein.

Section 4.26 Intentionally Omitted.

Section 4.27 Separateness.

(a) The sole purpose to be conducted or promoted by Borrower shall be to:
(i) engage in the acquisition, ownership, leasing, operation, management,
maintenance, redevelopment, renovation, refurbishment, rehabilitation, altering
and improvement of the Property, (ii) enter into and perform its obligations
under the Loan Documents; (iii) sell, transfer, service, convey, dispose of,
pledge, assign, borrow money against, finance, refinance or otherwise deal with
the Property to the extent permitted under the Loan Documents; and (iv) engage
in any lawful act or activity and to exercise any powers permitted to limited
liability companies organized under the laws of Delaware that are related or
incidental to and necessary, convenient or advisable for the accomplishment of
the above mentioned purposes.

 

Page 15



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in the Loan Documents or in any
other document governing the formation, management or operation of Borrower, and
in addition to the other restrictions on the activities of Borrower set forth in
the Loan Documents, Borrower shall not: (i) guarantee any obligation of any
person or entity, including any affiliate, or become obligated for the debts of
any other person or entity or hold out its credit as being available to pay the
obligations of any other person or entity; (ii) engage, directly or indirectly,
in any business other than as required or permitted to be performed under this
Section; (iii) engage in any dissolution (unless occurring as a matter of
Applicable Law), liquidation, consolidation, merger, sale or other transfer of
any of its assets outside the ordinary course of Borrower’s business; (iv) buy
or hold evidence of indebtedness issued by any other person or entity (other
than cash or investment-grade securities); (v) form, acquire or hold any
subsidiary (whether corporate, partnership, limited liability company or other)
or own any equity interest in any other entity; or (vi) own any material asset
or property other than the Property and incidental personal and intangible
property necessary for or incidental to the ownership or operation of the
Property.

(c) In order to maintain its status as a separate entity and to avoid any
confusion or potential consolidation with any affiliate, Borrower shall observe
the following covenants (collectively, the “Separateness Covenants”):
(i) maintain books and records and bank accounts separate from those of any
other person or entity; (ii) maintain its assets in such a manner that it is not
costly or difficult to segregate, identify or ascertain such assets;
(iii) comply with all organizational formalities necessary to maintain its
separate existence; (iv) hold itself out to creditors and the public as a legal
entity separate and distinct from any other entity; (vi) maintain separate
financial statements, showing its assets and liabilities separate and apart from
those of any other Person and not have its assets listed on any financial
statement of any other person or entity except that Borrower’s assets may be
included in a consolidated financial statement of its’ affiliate so long as
appropriate notation is made on such consolidated financial statements to
indicate the separateness of Borrower from such affiliate and to indicate that
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such affiliate or any other person or entity; (vii) except to the
extent that the Borrower is a treated as a disregarded entity, prepare and file
its own tax returns separate from those of any person or entity to the extent
required by applicable law, and pay any taxes required to be paid by applicable
law; (viii) allocate and charge fairly and reasonably any common employee or
overhead shared with affiliates; (ix) other than capital contributions and
distributions permitted under the terms of its organizational documents, not
enter into any transaction with any affiliate, except on an arm’s-length basis
on terms which are intrinsically fair and no less favorable than would be
available for unaffiliated third parties, and pursuant to written, enforceable
agreements; (x) conduct business in its own name, and use separate stationery,
invoices and checks bearing its own name; (xi) not assume, guarantee or pay the
debts or obligations of any other person or entity other than any other entity
comprising Borrower; (xii) not permit any affiliate (other than any other entity
comprising Borrower ) to guarantee or pay its obligations (other than limited
guarantees and indemnities pursuant to the Loan Documents and in connection with
a sale of the Property); (xiii) not make loans or advances to any other person
or entity other than any other entity comprising Borrower; (xiv) pay its
liabilities and expenses out of and to the extent of its own funds, provided,
however, nothing shall require the funding of any additional capital
contributions to such entity; (xvi) endeavor to maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and in
light of its contemplated business purpose, transactions and liabilities;
provided, however, that the foregoing shall not require any equity owner or
other Person to make additional capital contributions to Borrower and there
shall be no breach of this clause (xvi) solely as a result of insufficient
revenues from the Property ; and (xviii) endeavor to cause the managers,
officers, employees, agents and other representatives of Borrower to act at all
times with respect to Borrower consistently and in furtherance of the foregoing
and in the best interests of Borrower.

The failure of Borrower to comply with any of the covenants contained in this
Section or any other covenants contained in this Agreement shall not affect the
status of Borrower as a separate legal entity.

 

Page 16



--------------------------------------------------------------------------------

(d) Borrower covenants and agrees to incorporate the provisions contained in
this Section into Borrower’s organizational documents and Borrower agrees not to
amend, modify or otherwise change its organizational documents with respect to
the provisions of this Section.

Section 4.28 Post-Closing Covenants.

To the extent not already delivered to Lender as of the date hereof, Borrower
shall use commercially reasonable efforts to deliver to Lender, within sixty
(60) days after the closing, (a) estoppel certificates from tenants who lease,
in the aggregate, eighty percent (80) of the net rentable area of the
Improvements, (b) a subordination, non-disturbance and attornment agreement from
Biosense Webster Inc. with respect to the RIF I – Irwindale Mortgage, and
(iii) copies of amendments to the articles of organization of each Borrower in
the form submitted to Lender on the date hereof, each certified to show that
they have been filed with and accepted by the California Secretary of State
effective as of the date hereof.

Borrower’s failure to deliver any such estoppel certificate, such subordination,
non-disturbance and attornment agreement or certified amendments to articles of
organization within said sixty (60) day period shall constitute an Event of
Default hereunder. Borrower shall deliver each estoppel certificate, such
subordination, non-disturbance and attornment agreement and each certified
amendment to the articles of organization to Lender at the following address:
Bank of America, N.A., 333 South Hope Street, 20th Floor, Los Angeles,
California 90071, Attention: Julie Elterman.

Article V

Negative Covenants.

Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:

Section 5.1 Conditional Sales.

Without the prior written consent of Lender (which consent shall not be
unreasonably withheld provided no uncured Event of Default then exists),
Borrower shall not incorporate in the Improvements any property acquired under a
conditional sales contract or lease or as to which the vendor retains title or a
security interest, in an amount in excess of $250,000 in the case of any single
contract or lease or $2,000,000 in the aggregate with respect to all such
contracts and leases in effect at any time.

Section 5.2 Insurance Policies and Bonds.

Borrower shall not do or permit to be done anything that would affect the
coverage or indemnities provided for pursuant to the provisions of any insurance
policy, performance bond, labor and material payment bond or any other bond
given in connection with any construction at the Property, including any
construction of tenant improvements.

Section 5.3 Commingling.

Neither RIF I – Don Julian, LLC, RIF I – Lewis Road, LLC, RIF I – Oxnard, LLC,
RIF I – Walnut, LLC, Rexford Business Center – Fullerton, LLC, RIF II – Kaiser,
LLC, nor RIF III – Irwindale, LLC shall commingle their funds and other assets
with each other’s fund or other assets or with those of any other Affiliate or
any other Person.

 

Page 17



--------------------------------------------------------------------------------

Section 5.4 Additional Debt.

Borrower shall not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (a) the Loan, and
(b) advances or trade debt or accrued expenses incurred in the ordinary course
of business of operating the Property and unsecured indebtedness borrowed from
Guarantor in an aggregate amount not to exceed at any time five percent (5%) of
the original principal balance of the Loan. No other debt may be secured by the
Property, whether senior, subordinate or pari passu.

Article VI

Events of Default.

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Agreement:

Section 6.1 Payment Default.

Borrower fails to pay any Obligation under this Agreement when due, whether on
the scheduled due date or upon acceleration, maturity or otherwise.

Section 6.2 Default Under Other Loan Documents.

An Event of Default (as defined therein) occurs under the Note or the Mortgage
or any other Loan Document, or Borrower or Guarantor fails to promptly pay,
perform, observe or comply with any term, obligation or agreement contained in
any of the Loan Documents (within any applicable grace or cure period).

Section 6.3 Accuracy of Information; Representations and Warranties.

Any information contained in any financial statement, schedule, report or any
other document delivered by Borrower, Guarantor or any other Person to Lender in
connection with the Loan proves at any time not to be in all material respects
true and accurate, or Borrower, Guarantor or any other Person shall have failed
to state any material fact or any fact necessary to make such information not
misleading, or any representation or warranty contained in this Agreement or in
any other Loan Document or other document, certificate or opinion delivered to
Lender in connection with the Loan, proves at any time to be incorrect or
misleading in any material respect either on the date when made or on the date
when reaffirmed pursuant to the terms of this Agreement; provided that if such
statement, representation or warranty was not knowingly or negligently false,
misleading or erroneous, then Borrower shall have a thirty (30) day period in
which to remedy the underlying condition which caused such statement,
representation or warranty to be so false, misleading or erroneous.

Section 6.4 Deposits.

Borrower fails to deposit funds with Lender, in the amount requested by Lender,
pursuant to the provisions of Section 4.6, within ten (10) days from the
effective date of a Notice from Lender requesting such deposit, or Borrower
fails to deliver to Lender any Condemnation Awards or Insurance Proceeds within
ten (10) days after Borrower’s receipt thereof.

Section 6.5 Insurance Obligations.

Borrower fails to promptly perform or comply with any of the covenants contained
in the Loan Documents with respect to maintaining insurance, including the
covenants contained in Section 4.4.

 

Page 18



--------------------------------------------------------------------------------

Section 6.6 Other Obligations.

Borrower fails to promptly perform or comply with any of the Obligations set
forth in this Agreement (other than those expressly described in other Sections
of this Article), and such failure continues uncured for a period of thirty
(30) days after Notice from Lender to Borrower, unless (a) such failure, by its
nature, is not capable of being cured within such period, and (b) within such
period, Borrower commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Borrower causes such failure to be cured no
later than ninety (90) days after the date of such Notice from Lender.

Section 6.7 Damage to Improvements.

The Improvements are substantially damaged or destroyed by fire or other
casualty and Lender determines that the Improvements cannot be restored in
accordance with the terms and provisions of this Agreement and the Mortgage.

Section 6.8 Lapse of Permits or Approvals.

Any permit, license, certificate or approval that Borrower is required to obtain
with respect to any construction activities at the Property or the operation,
leasing or maintenance of the Improvements or the Property lapses or ceases to
be in full force and effect and Borrower does not commence efforts to reinstate
or replace such permit, license, certificate or approval within five (5) Banking
Days after Borrower becomes aware of such lapse or cessation and diligently
pursues such reinstatement or replacement to completion

Section 6.9 Mechanic’s Lien.

A lien for the performance of work or the supply of materials filed against the
Property, or any stop notice served on Borrower, any contractor of Borrower, or
Lender, remains unsatisfied or unbonded for a period of sixty (60) days after
the date of filing or service.

Section 6.10 Bankruptcy.

Borrower, any manager of Borrower, any Guarantor, Rexford L.P., or any general
partner of Rexford L.P., files a bankruptcy petition or makes a general
assignment for the benefit of creditors, or a bankruptcy petition is filed
against Borrower, Rexford L.P., any manager of Borrower, or any Guarantor and
such involuntary bankruptcy petition continues undismissed for a period of sixty
(60) days after the filing thereof.

Section 6.11 Appointment of Receiver, Trustee, Liquidator.

Borrower, any manager of Borrower, any Guarantor, Rexford L.P., or any general
partner of Rexford L.P., applies for or consents in writing to the appointment
of a receiver, trustee or liquidator of Borrower, any manager of Borrower, any
Guarantor, Rexford L.P., any general partner of Rexford L.P., the Property, or
all or substantially all of the other assets of Borrower, any manager of
Borrower, any Guarantor, Rexford L.P., or any general partner of Rexford L.P.,
or an order, judgment or decree is entered by any court of competent
jurisdiction on the application of a creditor appointing a receiver, trustee or
liquidator of Borrower, any manager of Borrower, any Guarantor, Rexford L.P.,
any general partner of Rexford L.P., the Property, or all or substantially all
of the other assets of Borrower, any manager of Borrower, any Guarantor, Rexford
L.P., or any general partner of Rexford L.P..

 

Page 19



--------------------------------------------------------------------------------

Section 6.12 Inability to Pay Debts.

Borrower or any Guarantor becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due.

Section 6.13 Judgment.

A final nonappealable judgment for the payment of money involving more than
$250,000 is entered against Borrower or any Guarantor, and Borrower or such
Guarantor fails to discharge the same, or fails to cause it to be discharged or
bonded off to Lender’s satisfaction, within thirty (30) days from the date of
the entry of such judgment.

Section 6.14 Dissolution; Change in Business Status.

Unless the written consent of Lender is previously obtained, all or
substantially all of the business assets of Borrower or any Guarantor are sold,
Borrower or any Guarantor is dissolved, or there occurs any change in the form
of business entity through which Borrower or any Guarantor presently conducts
its business or any merger or consolidation involving Borrower or any Guarantor.

Section 6.15 Default Under Other Indebtedness.

Borrower or any Guarantor fails to pay any indebtedness (other than the Loan)
owed by Borrower or such Guarantor to Lender when and as due and payable
(whether by acceleration or otherwise).

Section 6.16 Intentionally Omitted.

Section 6.17 Change in Controlling Interest.

Without the prior written consent of Lender (which consent may be conditioned,
among other matters, on the issuance of a satisfactory endorsement to the title
insurance policy insuring Lender’s interest under the Mortgage), and except as
otherwise permitted pursuant to the provisions of Section 8.7(c), the
controlling interest in Borrower ceases to be directly or indirectly owned by
Guarantor.

Section 6.18 Material Adverse Change.

In the reasonable opinion of Lender, the prospect of payment or performance of
all or any part of the Obligations has been materially impaired from that
existing on the date of the closing of the Loan because of a material adverse
change in the financial condition, results of operations, business or properties
of Borrower or Guarantor or any other Person liable for the payment or
performance of any of the Obligations when taken as a whole.

Section 6.19 Intentionally Omitted.

Section 6.20 Intentionally Omitted.

 

Page 20



--------------------------------------------------------------------------------

Article VII

Remedies on Default.

Section 7.1 Remedies on Default.

Upon the happening of any Event of Default, Lender shall have the right, in
addition to any other rights or remedies available to Lender under the Mortgage
or any of the other Loan Documents or under applicable Law, to exercise any one
or more of the following rights and remedies:

(a) Lender may accelerate all of Borrower’s Obligations under the Loan Documents
, whether or not matured and regardless of the adequacy of any other collateral
securing the Loan, whereupon such Obligations shall become immediately due and
payable, without notice of default, acceleration or intention to accelerate,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or notices or demands of any kind or character (all of which are hereby waived
by Borrower).

(b) Lender may apply to any court of competent jurisdiction for, and obtain
appointment without bond of, a receiver for the Property.

(c) Lender may set off the amounts due to Lender under the Loan Documents,
whether or not matured and regardless of the adequacy of any other collateral
securing the Loan, against any and all accounts, credits, money, securities or
other property of Borrower now or hereafter on deposit with, held by or in the
possession of Lender to the credit or for the account of Borrower, without
notice to or the consent of Borrower.

(d) Lender may enter into possession of the Property and perform any and all
work and labor necessary to complete any construction at the Property, including
any construction of tenant improvements, and to employ watchmen to protect the
Property and the Improvements. All sums expended by Lender for such purposes
shall be deemed to have been advanced to Borrower under the Note and shall be
secured by the Mortgage. For this purpose, Borrower hereby constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution, which power is coupled with an interest and cannot be revoked, to
complete the work in the name of Borrower, and hereby empowers said attorney or
attorneys, in the name of Borrower or Lender:

(i) To use any funds of Borrower including any balance which may be held by
Lender and any funds (if any) which may remain unadvanced hereunder for the
purpose of completing any construction, including any construction of tenant
improvements, whether or not in the manner called for in the applicable plans
and specifications;

(ii) To make such additions and changes and corrections to any plans and
specifications as shall be necessary or desirable in the judgment of Lender to
complete any construction, including any construction of tenant improvements;

(iii) To employ such contractors, subcontractors, agents, architects and
inspectors as shall be necessary or desirable for said purpose;

(iv) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Property, or may be necessary or desirable for the
completion of the work or the clearance of title to the Property;

(v) To execute all applications and certificates which may be required in the
name of Borrower;

 

Page 21



--------------------------------------------------------------------------------

(vi) To enter into, enforce, modify or cancel Leases and to fix or modify Rents
on such terms as Lender may consider proper;

(vii) To file for record, at Borrower’s cost and expense and in Borrower’s name,
any notices of completion, notices of cessation of labor, or any other notices
that Lender in its sole and absolute discretion may consider necessary or
desirable to protect its security;

(viii) To prosecute and defend all actions or proceedings in connection with any
construction at the Property, including any construction of tenant improvements,
and to take such actions and to require such performance as Lender may deem
necessary; and

(ix) To do any and every act with respect to any such construction which
Borrower may do in its own behalf.

(e) Lender may exercise any and all other rights and remedies under this
Agreement, the Loan Documents or at Law, equity or otherwise.

Without limitation of the foregoing, upon the occurrence of an actual or deemed
entry of an order for relief with respect to Borrower under the Bankruptcy Code
(Title 11 of the United States Code, as in effect from time to time), any
obligation of Lender to make advances shall automatically terminate, and the
unpaid principal amount of the Loan outstanding and all interest and other
amounts payable hereunder and under the Note and other Loan Documents shall
automatically become due and payable, in each case without further act of
Lender.

Section 7.2 No Release or Waiver; Remedies Cumulative and Concurrent.

Borrower shall not be relieved of any Obligation by reason of the failure of
Lender to comply with any request of Borrower or of any other Person to take
action to foreclose on the Property under the Mortgage or otherwise to enforce
any provision of the Loan Documents, or by reason of the release, regardless of
consideration, of all or any part of the Property. No delay or omission of
Lender to exercise any right, power or remedy accruing upon the happening of an
Event of Default shall impair any such right, power or remedy or shall be
construed to be a waiver of any such Event of Default or any acquiescence
therein. No delay or omission on the part of Lender to exercise any option for
acceleration of the maturity of the Obligations, or for foreclosure of the
Mortgage following any Event of Default as aforesaid, or any other option
granted to Lender hereunder in any one or more instances, or the acceptance by
Lender of any partial payment on account of the Obligations shall constitute a
waiver of any such Event of Default and each such option shall remain
continuously in full force and effect. No remedy herein conferred upon or
reserved to Lender is intended to be exclusive of any other remedies provided
for in the Loan Documents, and each and every such remedy shall be cumulative,
and shall be in addition to every other remedy given hereunder, or under the
Loan Documents, or now or hereafter existing at Law or in equity or by statute.
Every right, power and remedy given by the Loan Documents to Lender shall be
concurrent and may be pursued separately, successively or together against
Borrower or the Property or any part thereof, and every right, power and remedy
given by the Loan Documents may be exercised from time to time as often as may
be deemed expedient by Lender. All notice and cure periods provided in this
Agreement or in any Loan Document shall run concurrently with any notice or cure
periods provided by Law.

 

Page 22



--------------------------------------------------------------------------------

Article VIII

Miscellaneous.

Section 8.1 Further Assurances; Authorization to File Documents.

At any time, and from time to time, upon request by Lender, Borrower will, at
Borrower’s expense, (a) correct any defect, error or omission which may be
discovered in the form or content of any of the Loan Documents, and (b) make,
execute, deliver and record, or cause to be made, executed, delivered and
recorded, any and all further instruments, certificates and other documents as
may, in the opinion of Lender, be necessary or desirable in order to complete,
perfect or continue and preserve the lien of the Mortgage. Upon any failure by
Borrower to do so, Lender may make, execute and record any and all such
instruments, certificates and other documents for and in the name of Borrower,
all at the sole expense of Borrower, and Borrower hereby appoints Lender the
agent and attorney-in-fact of Borrower to do so, this appointment being coupled
with an interest and being irrevocable. Without limitation of the foregoing,
Borrower irrevocably authorizes Lender at any time and from time to time to file
any initial financing statements, amendments thereto and continuation statements
deemed necessary or desirable by Lender to establish or maintain the validity,
perfection and priority of the security interests granted in the Mortgage or
hereunder, and Borrower ratifies any such filings made by Lender prior to the
date hereof. In addition, at any time, and from time to time, upon request by
Lender, Borrower will, at Borrower’s expense, provide any and all further
instruments, certificates and other documents as may, in the opinion of Lender,
be necessary or desirable in order to verify Borrower’s identity and background
in a manner satisfactory to Lender.

Section 8.2 No Warranty by Lender.

By accepting or approving anything required to be observed, performed or
fulfilled by Borrower or to be given to Lender pursuant to this Agreement,
including any certificate, Survey, receipt, appraisal or insurance policy,
Lender shall not be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof and any such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Lender.

Section 8.3 Standard of Conduct of Lender.

Nothing contained in this Agreement or any other Loan Document shall limit the
right of Lender to exercise its business judgment or to act, in the context of
the granting or withholding of any advance or consent under this Agreement or
any other Loan Document, in a subjective manner, whether or not objectively
reasonable under the circumstances, so long as Lender’s exercise of its business
judgment or action is made or undertaken in good faith. Borrower and Lender
intend by the foregoing to set forth and affirm their entire understanding with
respect to the standard pursuant to which Lender’s duties and obligations are to
be judged and the parameters within which Lender’s discretion may be exercised
hereunder and under the other Loan Documents. As used herein, “good faith” means
honesty in fact in the conduct and transaction concerned.

Section 8.4 No Partnership.

Nothing contained in this Agreement shall be construed in a manner to create any
relationship between Borrower and Lender other than the relationship of borrower
and lender and Borrower and Lender shall not be considered partners or
co-venturers for any purpose on account of this Agreement.

 

Page 23



--------------------------------------------------------------------------------

Section 8.5 Severability.

In the event any one or more of the provisions of this Agreement or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of any of the Loan Documents operates or would
prospectively operate to invalidate this Agreement or any of the other Loan
Documents, then and in either of those events, at the option of Lender, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.

Section 8.6 Authorized Signers.

Lender is authorized to rely upon the continuing authority of the Authorized
Signers to bind Borrower with respect to all matters pertaining to the Loan and
the Loan Documents, including the submission of draw requests and the selection
of interest rates. Such authorization may be changed only upon written notice
addressed to Lender accompanied by evidence, reasonably satisfactory to Lender,
of the authority of the Person giving such notice. Such notice shall be
effective not sooner than five (5) Business Days (as defined in the Note)
following receipt thereof by Lender.

Section 8.7 Notices.

All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address set forth below (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile. Any Notice shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt; provided that
service of a Notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Agreement or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.

The address and fax number of Borrower are:

11620 Wilshire Boulevard, Suite 300

Los Angeles, California 90025

Fax Number: (310) 966-1690

The address and fax number of Lender are:

Bank of America, N.A.

333 So. Hope Street, 20th Floor

Los Angeles, California 90071

Attn: CREB Loan Administration

Fax Number: (949) 794-7424

 

Page 24



--------------------------------------------------------------------------------

Section 8.8 Permitted Successors and Assigns; Disclosure of Information

(a) Each and every one of the covenants, terms, provisions and conditions of
this Agreement and the Loan Documents shall apply to, bind and inure to the
benefit of Borrower, its successors and those assigns of Borrower consented to
in writing by Lender, and shall apply to, bind and inure to the benefit of
Lender and the endorsees, transferees, successors and assigns of Lender, and all
Persons claiming under or through any of them.

(b) Borrower agrees not to transfer, assign, pledge or hypothecate any right or
interest in any payment or advance due pursuant to this Agreement, or any of the
other benefits of this Agreement, without the prior written consent of Lender,
which consent may be withheld by Lender in its sole and absolute discretion. Any
such transfer, assignment, pledge or hypothecation made or attempted by Borrower
without the prior written consent of Lender shall be void and of no effect. No
consent by Lender to an assignment shall be deemed to be a waiver of the
requirement of prior written consent by Lender with respect to each and every
further assignment and as a condition precedent to the effectiveness of such
assignment.

(c) Subject to satisfaction of the conditions set forth in Sections 8.8(d) and
8.8(e), Lender may sell or offer to sell the Loan to one or more assignees.
Additionally, Lender may (i) sell or offer to sell interests in the Loan by way
of syndications, participations, commercial mortgage backed securities sales or
similar transactions to one or more purchasers or participants, and (ii) assign
the Loan or portions thereof or interests there in to Lender’s Affiliates, none
of which shall be subject to the procedures or conditions set forth in Sections
8.8(d) and 8.8(e). In connection with any transaction or proposed transaction
described in this Section 8.8(c), Borrower shall execute, acknowledge and
deliver any and all instruments reasonably requested by Lender in connection
therewith, and to the extent, if any, specified in any such assignment, sale or
participation, such assignee(s), purchaser(s), transferee(s) or participant(s)
shall have the same rights and benefits with respect to the Loan Documents as
such Person(s) would have if such Person(s) were Lender hereunder. Lender may
disseminate any information it now has or hereafter obtains pertaining to the
Loan, including any security for the Loan, any credit or other information on
the Property (including environmental reports and assessments), Borrower, any of
Borrower’s principals or any Guarantor, to any actual or prospective assignee or
participant, to Lender’s Affiliates, including Merrill Lynch, Pierce, Fenner &
Smith Incorporated, to any regulatory body having jurisdiction over Lender, to
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and the Loan, or to any other party
as necessary or appropriate in Lender’s reasonable judgment.

(d) (i) If Lender intends to sell the Loan, either as a single loan or as part
of a sale of a number of loans together (a “Pooled Loan Sale”) and no uncured
Event of Default then exists, Lender shall give Borrower prior written notice
thereof (an “Intent to Sell Notice”). Borrower will have ten (10) Business Days
after the giving of the Intent to Sell Notice to submit an irrevocable offer to
purchase the Loan (an “Loan Purchase Offer”) at a price (the “Loan Purchase
Price”) specified in the Loan Purchase Offer. If an uncured Event of Default
then exists, Lender shall not be required to follow the procedures, and Borrower
shall not have the rights, set forth in this Section 8.8(d).

(ii) If Lender desires to accept Borrower’s Loan Purchase Offer it may do so by
written notice to Borrower given within ten (10) Business Days after the date on
which Lender gives the Loan Purchase Offer. Lender’s failure to give written
notice of its acceptance of the Loan Purchase Offer within such ten
(10) Business Day period shall be deemed Lender’s rejection of Borrower’s Loan
Purchase Offer.

 

Page 25



--------------------------------------------------------------------------------

(iii) If Lender timely accepts Borrower’s Loan Purchase Offer, then the Loan
will be sold to Borrower or, at Borrower’s option and subject to Borrower’s
compliance with and satisfaction of all of Lender’s know-your-customer
requirements, all anti-money laundering rules and regulations, including the
Act, and similar regulatory requirements, to an Affiliate of Borrower, for the
Purchase Price as follows:

(A) Within three (3) Banking Days after Lender gives Borrower written notice
that Lender has accepted the Loan Purchase Offer, Borrower shall deposit an
amount equal to five percent (5%) of the Purchase Price in immediately available
funds with Lender (the “Loan Purchase Deposit”);

(B) The Loan will be sold on an as-is, all cash basis without representation or
warranty, provided that the closing of the sale of the Loan shall constitute
Lender’s representation and warranty to Borrower that Lender owns the Loan and
has the power and right to sell the Loan;

(C) The closing of the sale of the Loan will occur on the date (the “Loan
Purchase Closing Date”) which is thirty (30) days after the date on which Lender
gives Borrower written notice of the acceptance of Borrower’s Loan Purchase
Offer (time being of the essence in the closing); and

(D) On the Loan Purchase Closing Date (I) Borrower or Borrower’s Affiliate shall
deliver to Lender the balance of the Loan Purchase Price, accrued unpaid
interest on the Loan through the Loan Purchase Closing Date, and an executed
counterpart original of an assignment and assumption agreement (by which Lender
assigns the Loan and the Loan Documents to Borrower or Borrower’s Affiliate
assumes Lender’s obligations thereunder), and (II) following Lender’s receipt
from Borrower or Borrower’s Affiliate of the items described in clause (I),
Lender shall deliver to Borrower (aa) an executed original of an allonge to the
Note, (bb) an executed counterpart original of the assignment and assumption
agreement, (cc) the full amount of any reserves or deposits held by Lender in
connection with the Loan, and (dd) the original Loan Documents and Lender’s
title insurance policies insuring the Mortgage or, to the extent originals are
not available, copies (if a copy of any Note is provided in lieu of an original
thereof, it shall be accompanied with an affidavit of lost note duly executed by
Lender).

(iv) If Lender timely accepts Borrower’s Loan Purchase Offer and Borrower (or
Borrower’s Affiliate) breaches its obligations with respect to the purchase of
the Loan under this Section 8.8(d). including by failing to timely pay the Loan
Purchase Price to Lender, then (I) all of Borrower’s rights under this
Section 8.8(d) and under Section 8.8(e) shall automatically and permanently
terminate and be of no further force or effect, and (II) Lender shall be
entitled to retain the Loan Purchase Deposit as liquidated damages. Borrower and
Lender agree that Lender’s actual damages would be difficult or impossible to
determine if the sale of the Loan as contemplated by this Section 8.8(d) does
not close because of a default by Borrower in the performance of its obligations
hereunder, and the amount of the Loan Purchase Deposit is the best estimate of
the amount of damages Lender would suffer. Borrower and Lender witness their
agreement to this liquidated damages and limitation of remedies provision by
their execution below:

 

/s/ Michael Frankel

 

/s/ Michael Frankel

 

/s/ Michael Frankel

RIF I – DON JULIAN, LLC   RIF I – LEWIS ROAD, LLC   RIF I – OXNARD, LLC

/s/ Michael Frankel

 

/s/ Michael Frankel

 

/s/ Michael Frankel

RIF I – WALNUT, LLC  

REXFORD BUSINESS CENTER –

FULLERTON, LLC

  RIF II – KAISER, LLC

/s/ Michael Frankel

   

/s/ Julia Elterman

RIF III – IRWINDALE, LLC     BANK OF AMERICA, N.A

 

Page 26



--------------------------------------------------------------------------------

(v) If Borrower does not timely make a Loan Purchase Offer, Borrower’s right to
purchase the Loan pursuant to this Section 8.8(d) shall terminate and (subject
to Lender’s compliance with the requirements of Section 8.8(e) below) Lender
shall have the right to enter into an agreement to sell the Loan at any time
during the six (6) month period following the date on which it gives its Loan
Sale Notice to Borrower and thereafter close the sale of the Loan pursuant to
such agreement free and clear of any rights of Borrower to purchase the Loan.

(vi) If Borrower timely makes a Loan Purchase Offer but Lender does not timely
accept such Loan Purchase Offer, Borrower’s right to purchase the Loan pursuant
to this Section 8.8(d) shall terminate and (subject to Lender’s compliance with
the requirements of Section 8.8(e) below) Lender shall have the right to enter
into an agreement to sell the Loan to a third party at any time during the six
(6) month period following the date on which Lender gives its Loan Sale Notice
to Borrower and to thereafter close the sale of the Loan pursuant to such
agreement free and clear of any rights of Borrower to purchase the Loan;
provided, however, that if the Loan is being sold as a single loan and not as
part of a Pooled Loan Sale and Lender desires to enter into an agreement to sell
the Loan at a price (the “Third Party Loan Purchase Price”) which is below the
sum of (i) ninety-three percent (93%) of the Loan Purchase Price set forth in
Borrower’s Loan Purchase Offer minus (ii) the amount of principal payments made
by Borrower between the date of Borrower’s Loan Purchase Offer and the date on
which the sale will be consummated, then before so selling the Loan Lender must
give Borrower written notice thereof (which notice shall include the Third Party
Loan Purchase Price) and Borrower will have ten (10) Banking Days after Lender’s
giving of such notice to give Lender irrevocable written notice of its election
to purchase the Loan at the Third Party Loan Purchase Price, and if Borrower
gives written notice that it so elects to purchase the Loan, Lender shall sell
the Loan to Borrower or Borrower’s Affiliate for the Third Party Loan Purchase
Price but otherwise on the terms specified in Section 8.8(d)(iii).

(vii) If Borrower does not timely make a Loan Purchase Offer, or if Borrower
timely makes a Loan Purchase Offer but Lender does not timely accept such Loan
Purchase Offer, and Lender does not enter into an agreement to sell the Loan to
a third party within the six (6) month period following the date on which it
gives its Loan Sale Notice to Borrower, or if Lender enters into such an
agreement within such time period but fails to thereafter close such sale, then
the requirements of this Section 8.8(d) and Section 8.8(e) will apply to any
subsequent sale of the Loan by Lender.

(viii) If Lender enters into an agreement to sell the Loan to a third party in
accordance with the provisions of Section 8.8(d)(v) or 8.8)(d)(vi), upon the
consummation of such sale all of Lender’s obligations and all of Borrower’s
rights under this Section 8.8(d) and under Section 8.8(e) shall terminate and be
of no further force or effect. For the avoidance of doubt, the provisions of
this Section 8.8(d) and Section 8.8(e) shall not apply to any subsequent sale of
the Loan by a party other than Lender.

(e) If Lender intends to sell the Loan, either as a single loan or as part of a
Pooled Loan Sale, subject to the Borrower’s compliance with all of Lender’s
requirements applicable to all potential purchasers (including satisfaction of
all know-your-customer requirements and the execution of confidentiality
agreements), Lender will provide Borrower with all marketing materials regarding
the sale of Loan and Borrower will have the right to participate in the bidding
process for sale of the Loan. If the Loan is included in a pool of loans to be
sold together, any bid made by the Borrower must be for the entire pool being
sold (i.e., Borrower shall have no right to bid for or purchase just the Loan).
Any sale of the Loan (or pool of loans) to Borrower pursuant to such bidding
process shall be consummated on the terms established through such bidding
process. If Lender accepts Borrower’s bid, Borrower may (subject to Borrower’s
compliance with and satisfaction of all of Lender’s know-your-customer
requirements, all anti-money laundering rules and regulations, including the
Act, and all similar regulatory requirements), assign its right to purchase the
Loan or pool of loans, to an Affiliate of Borrower. The provisions of this
Section 8.8(e) shall apply regardless of the presence or absence of an uncured
Event of Default and regardless of whether or not Borrower makes a Loan Purchase
Offer pursuant to Section 8.8(d).

 

Page 27



--------------------------------------------------------------------------------

(f) Lender may at any time pledge or assign all or any portion of its rights
under the Loan Documents, which evidence and/or secure the Loan, including under
the Note, to any of the twelve (12) Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or
assignment or enforcement thereof shall release Lender from its obligations
under any of the Loan Documents, which evidence and/or secure the Loan, and the
provisions Sections 8.8(d) and 8.8(e) shall not apply to any such pledge or
assignment or enforcement thereof.

Section 8.9 Modification; Waiver.

None of the terms or provisions of this Agreement may be changed, waived,
modified, discharged or terminated except by instrument in writing executed by
the party or parties against whom enforcement of the change, waiver,
modification, discharge or termination is asserted. None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.

Section 8.10 Third Parties; Benefit.

All conditions to the obligation of Lender to make advances hereunder are
imposed solely and exclusively for the benefit of Lender and its assigns and no
other Persons shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make advances in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be the beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender at any time in the sole and absolute exercise of its discretion. The
terms and provisions of this Agreement are for the benefit of the parties hereto
and, except as herein specifically provided, no other Person shall have any
right or cause of action on account thereof.

Section 8.11 Rules of Construction.

The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Agreement in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The captions and headings contained in this Agreement are included
herein for convenience of reference only and shall not be considered a part
hereof and are not in any way intended to define, limit or enlarge the terms
hereof. All references (a) made in the neuter, masculine or feminine gender
shall be deemed to have been made in all such genders, (b) made in the singular
or plural number shall be deemed to have been made, respectively, in the plural
or singular number as well, (c) to the Loan Documents are to the same as
extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, (d) to the Land, the Improvements or
the Property shall mean all or any portion of each of the foregoing,
respectively, and (e) to Articles, Sections and Schedules are to the respective
Articles, Sections and Schedules contained in this Agreement unless expressly
indicated otherwise.

Section 8.12 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall together constitute one and the same instrument.

Section 8.13 Signs; Publicity.

Borrower expressly authorizes Lender to prepare and to furnish to the news media
for publication from time to time news releases with respect to the Property,
specifically to include releases detailing Lender’s involvement with the
financing of the Property.

 

Page 28



--------------------------------------------------------------------------------

Section 8.14 Governing Law.

This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the Laws of the State.

Section 8.15 Time of Essence.

Time shall be of the essence for each and every provision of this Agreement of
which time is an element.

Section 8.16 Electronic Communications.

(a) Electronic Transmission of Data. Lender and Borrower agree that certain data
related to the Loan (including confidential information, documents, applications
and reports) may be transmitted electronically, including transmission over the
Internet. This data may be transmitted to, received from or circulated among
agents and representatives of Borrower and/or Lender and their Affiliates and
other Persons involved with the subject matter of this Agreement.

(b) Borrower Controlled Websites. Borrower may elect to deliver documentation
required pursuant to the Closing Checklist or Schedule 2 hereof electronically,
and if so delivered, such documentation shall be deemed to have been delivered
on the date (i) on which Borrower posts such documents, or provides a link
thereto on Borrower’s website on the Internet at the website address listed on
Borrower’s signature page to this Agreement; or (ii) on which such documents are
posted on Borrower’s behalf on an Internet or intranet website, if any, to which
Lender has access (whether a commercial, third-party website or whether
sponsored by Lender; provided that: (i) Borrower shall deliver paper copies of
such documents to Lender upon its request to Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by
Lender, and (ii) Borrower shall notify Lender (by facsimile or electronic mail)
of the posting of any such documents and provide to Lender by electronic mail
electronic versions (i.e., soft copies) of such documents. Borrower agrees that
in the event that Borrower would like to update or revise a document previously
posted to the Borrower controlled website, Borrower shall notify Lender (by
facsimile or electronic mail) that such document has been revised and an updated
version has been posted.

(c) Assumption of Risks; Indemnification. Borrower acknowledges and agrees that
(i) there are risks associated with the use of electronic transmission and
Borrower controlled websites and that Lender does not control the method of
transmittal, the service providers or the operational or technical issues that
could occur; (ii) Lender has no obligation or responsibility whatsoever and
assumes no duty or obligation for the security, receipt or third party
interception of any such electronic transmission of data or Borrower controlled
website, or any operational or technical issues that may occur with the
electronic transmission of data or the Borrower controlled website; and
(iii) Borrower will release, hold harmless and indemnify Lender from any claim,
damage or loss, including that arising in whole or part from Lender’s strict
liability or sole, comparative or contributory negligence, which is related to
the electronic transmission of data or the Borrower controlled website.

Section 8.17 Dispute Resolution Provision.

This Section is referred to as the “Dispute Resolution Provision.” Lender and
Borrower (and any other party to this Agreement) agree that this Dispute
Resolution Provision is a material inducement for their entering into this
Agreement.

 

Page 29



--------------------------------------------------------------------------------

(a) Scope. This Dispute Resolution Provision concerns the resolution of any
disputes, controversies, claims, counterclaims, allegations of liability,
theories of damage, or defenses (collectively, a “Claim” or “Claims”) between
Lender, on the one hand, and Borrower and/or any obligor, on the other hand
(each side being, for the purposes of this Dispute Resolution Provision, a
“Party” and the two sides together being the “Parties”), regardless of whether
based on federal, state, or local law, statute, ordinance, regulation, contract,
common law, or any other source, and regardless of whether foreseen or
unforeseen, suspected or unsuspected, or fixed or contingent at the time of this
Agreement, including but not limited to Claims that arise out of or relate to:
(i) this Agreement (including any renewals, extensions, or modifications); or
(ii) any document related to this Agreement. For purposes of this Dispute
Resolution Provision only, the terms “Lender” or “Party” or “Parties” (to the
extent referring to or including Lender) shall include any parent corporation,
subsidiary or affiliate of Lender, and the terms “Borrower” or “Party” or
“Parties” (to the extent referring to or including Borrower) shall include any
parent corporation, subsidiary or affiliate of Borrower, as applicable.

(b) Judicial Reference. Any Claim brought by any Party in a California state
court shall be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) shall be a retired Judge or Justice
of the California state court system. The referee(s) shall be selected by mutual
written agreement of the Parties. If the Parties do not agree, the referee(s)
shall be selected by the Presiding Judge of the Court (or his or her
representative) as provided in California Code of Civil Procedure Section 640.
The referee(s) shall hear and determine all issues relating to the Claim,
whether of fact or of law, and shall do so in accordance with the Laws of the
State of California, and shall report a statement of decision. The referee(s)
shall be empowered to enter equitable as well as legal relief, provide all
temporary or provisional remedies, enter equitable and legal orders that will be
binding on the Parties, and rule on any motion which would be authorized in
court litigation, including motions to dismiss, for summary judgment, or for
summary adjudication. The referee(s) shall award legal fees and costs (including
the fees of the referee(s)) relating to the judicial reference proceeding, and
to any related litigation or arbitration, in accordance with the terms of this
Agreement. The award that results from the decision of the referee(s) shall be
entered as a judgment in the court that appointed the referee(s), in accordance
with the provisions of California Code of Civil Procedure Sections 644(a).
Pursuant to California Code of Civil Procedure Sections 645, the Parties reserve
the right to seek appellate review of any judgment or order, including but not
limited to, orders pertaining to class certification, to the same extent
permitted in a court of law.

(c) Arbitration Provisions. The Parties agree that judicial reference pursuant
to Subsection (b) above is the preferred method of dispute resolution of all
Claims, when available. The Parties therefore agree that injunctive relief,
including a temporary restraining order, without the posting of any bond or
security, shall be appropriate to enjoin the prosecution of any arbitration
proceeding where the Claims at issue become subject to (and as long as they
remain subject to) judicial reference pursuant to Subsection (b) above, provided
that, subject to the provisions of Subsection (g) below, a Party moves for such
relief within thirty (30) days of its receipt of a demand for arbitration of a
Claim. However, with respect to any Claim brought in a forum other than a
California state court, or brought in a California state court but judicial
reference pursuant to Subsection (b) above is not available or enforced by the
court, subject to the provisions of Subsection (g) below, the arbitration
provisions in this Subsection (c) (collectively, the “Arbitration Provisions”)
shall apply to the Claim. In addition, if either of the Parties serves demand
for arbitration of a Claim in accordance with these Arbitration Provisions, and
the other Party does not move to enjoin the arbitration proceeding within thirty
(30) days of receipt of the demand, the right to judicial reference shall be
waived and, subject to the provisions of Subsection (g) below, the Claim shall
remain subject to these Arbitration Provisions thereafter. The inclusion of
these Arbitration Provisions in this Agreement shall not otherwise be deemed as
any limitation or waiver of the judicial reference provisions. The Arbitration
Provisions are as follows:

(i) For any Claim for which these Arbitration Provisions apply, the Parties
agree that at the request of any Party to this Agreement, such Claim shall be
resolved by binding arbitration. The Claims shall be governed by the Laws of the
State of California without regard to its conflicts of law principles. The
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. (the “Act”), shall apply to the
construction, interpretation, and enforcement of these Arbitration Provisions,
as well as to the confirmation of or appeal from any arbitration award.

 

Page 30



--------------------------------------------------------------------------------

(ii) Arbitration proceedings will be determined in accordance with the Act, the
then-current Commercial Finance rules and procedures of the American Arbitration
Association or any successor thereof (“AAA”) (or any successor rules for
arbitration of financial services disputes), and the terms of these Arbitration
Provisions. In the event of any inconsistency, the terms of these Arbitration
Provisions shall control. The arbitration shall be administered by the Parties
and not the AAA and shall be conducted, unless otherwise required by Law, at a
location selected solely by Lender in any U.S. state where real or tangible
personal property collateral for this credit is located or where Borrower has a
place of business. If there is no such state, Lender shall select a location in
California.

(iii) If aggregate Claims are One Million Dollars ($1,000,000) or less:

(A) All issues shall be heard and determined by one neutral arbitrator. The
arbitrator shall have experience with commercial financial services disputes
and, if possible, prior judicial experience, and shall be selected pursuant to
the AAA “Arbitrator Select: List and Appointment” process, to be initiated by
Lender. If the AAA “Arbitrator Select: List and Appointment” process is
unavailable, Lender shall initiate any successor process offered by the AAA or a
similar process offered by any other nationally recognized alternative dispute
resolution organization.

(B) Unless the arbitrator has a dispositive motion under advisement or
unforeseeable and unavoidable conflicts arise (as determined by the arbitrator),
all arbitration hearings shall commence within ninety (90) days of the
appointment of the arbitrator, and under any circumstances the award of the
arbitrator shall be issued within one hundred twenty (120) days of the
appointment of the arbitrator.

(C) A Party shall be entitled to take no more than two (2) fact depositions, one
or both of which may be taken in accordance with Fed. R. Civ. P. 30(b)(6), plus
depositions of any experts designated by the other Party, each of seven
(7) hours or less, during pre-hearing discovery.

(D) There shall be no written discovery requests except a Party may serve
document requests on the other Party not to exceed twenty (20) in number,
including subparts. The requests shall be served within forty-five (45) days of
the appointment of the arbitrator and shall be responded to within twenty-one
(21) days of service.

(iv) If aggregate Claims exceed One Million Dollars ($1,000,000):

(A) The issues shall be heard and determined by one neutral arbitrator selected
as above unless either Party requests that all issues be heard and determined by
three (3) neutral arbitrators. In that event, each Party shall select an
arbitrator with experience with commercial financial services disputes, and the
two arbitrators shall select a third arbitrator, who shall have prior judicial
experience. If the arbitrators cannot agree, the third arbitrator shall be
selected pursuant to the AAA “Arbitrator Select: List and Appointment” process,
to be initiated by Lender.

(B) Unless the arbitrator(s) have a dispositive motion under advisement or other
good cause is shown (as determined by the arbitrator(s)), all arbitration
hearings shall commence within one hundred twenty (120) days of the appointment
of the arbitrator(s), and under any circumstances the award of the arbitrator(s)
shall be issued within one hundred eighty (180) days of the appointment of the
arbitrator(s).

(C) A Party shall be entitled to take no more than five (5) fact depositions,
one or more of which may be taken in accordance with Fed. R. Civ. P. 30(b)(6),
plus depositions of any experts designated by the other Party, each of seven
(7) hours or less, during pre-hearing discovery.

 

Page 31



--------------------------------------------------------------------------------

(D) There shall be no written discovery requests except a Party may serve
document requests on the other Party not to exceed thirty (30) in number,
including subparts. The requests shall be served within forty-five (45) days of
the appointment of the arbitrator(s) and shall be responded to within twenty-one
(21) days of service.

(v) Where a Party intends to rely upon the testimony of an expert on an issue
for which the Party bears the burden of proof, the expert(s) must be disclosed
within thirty (30) days following the appointment of the arbitrator(s),
including a written report in accordance with Fed. R. Civ. P. 26(a)(2)(B). The
arbitrator(s) shall exclude any expert not disclosed strictly in accordance
herewith. The other Party shall have the right within thirty (30) days
thereafter to take the deposition of the expert(s) (upon payment of the expert’s
reasonable fees for the in-deposition time), and to identify rebuttal expert(s),
including a written report in accordance with Fed. R. Civ. P. 26(a)(2)(B).

(vi) The arbitrator(s) shall consider and rule on motions by the Parties to
dismiss for failure to state a claim; to compel; and for summary judgment, in a
manner substantively consistent with the corresponding Federal Rules of Civil
Procedure. The arbitrator(s) shall enforce the “Apex” doctrine with regard to
requested depositions of high-ranking executives of both Parties. The
arbitrator(s) shall exclude any Claim not asserted within thirty (30) days
following the demand for arbitration. This shall not prevent a Party from
revising the calculation of damages on any existing theory. All discovery shall
close at least one (1) week before any scheduled hearing date, and all hearing
exhibits shall have been exchanged by the same deadline or they shall not be
given weight by the arbitrator(s).

(vii) The arbitrator(s) will give effect to applicable statutes of limitations
in determining any Claim and shall dismiss the Claim if it is barred by the
statutes of limitations. For purposes of the application of any statutes of
limitations, the service of a written demand for arbitration or counterclaim
pursuant to the notice section of this Agreement is the equivalent of the filing
of a lawsuit. At the request of any Party made at any time, including at
confirmation of an award, the resolution of a statutes of limitations defense to
any Claim shall be decided de novo by a court of competent jurisdiction rather
than by the arbitrator(s). Otherwise, any dispute concerning these Arbitration
Provisions or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as otherwise set forth in this Dispute Resolution
Provision.

(viii) The arbitrator(s) shall have the power to award legal fees and costs
relating to the arbitration proceeding and any related litigation or
arbitration, pursuant to the terms of this Agreement. The arbitrator(s) shall
provide a written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and have judgment
entered and enforced.

(ix) The filing of a court action is not intended to constitute a waiver of the
right of any Party, including the suing Party, thereafter to require submittal
of the Claims to arbitration.

(x) The arbitration proceedings shall be private. All documents, transcripts,
and filings received by any Party shall not be disclosed by the recipient to any
third parties other than attorneys, accountants, auditors, and financial
advisors acting in the course of their representation, or as otherwise ordered
by a court of competent jurisdiction. Any award also shall be kept confidential,
although this specific requirement shall be void once the award must be
submitted to a court for enforcement. The Parties agree that injunctive relief,
including a temporary restraining order, from a trial court is the appropriate
relief for breach of this Subsection, and they waive any security or the posting
of a bond as a requirement for obtaining such relief.

 

Page 32



--------------------------------------------------------------------------------

(d) Self-Help. This Dispute Resolution Provision does not limit the right of any
Party to: (i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights; or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

(e) Class Action Waiver. Any arbitration or court trial (whether before a judge
or jury or pursuant to judicial reference) of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). THE CLASS ACTION WAIVER PRECLUDES ANY PARTY FROM
PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR REPRESENTATIVE ACTION
REGARDING A CLAIM. Regardless of anything else in this Dispute Resolution
Provision, the validity and effect of the Class Action Waiver may be determined
only by a court or referee and not by an arbitrator. The Parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the Parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided, or
found unenforceable, then the Parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. THE PARTIES ACKNOWLEDGE
AND AGREE THAT UNDER NO CIRCUMSTANCES WILL A CLASS ACTION BE ARBITRATED.

(f) Jury Waiver. By agreeing to judicial reference or binding arbitration, the
Parties irrevocably and voluntarily waive any right they may have to a trial by
jury as permitted by Law in respect of any Claim. Furthermore, without intending
in any way to limit the provisions hereof, to the extent any Claim is not
submitted to judicial reference or arbitration, the Parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by Law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided, or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY JUDICIAL REFERENCE, BY
ARBITRATION, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS DISPUTE RESOLUTION PROVISION IS THAT THEY ARE GIVING UP THE RIGHT
TO TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW. EACH PARTY HERETO (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION, AND (iii) CERTIFIES THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE.

(g) Real Property Secured Claim. Notwithstanding any provision in this Agreement
or any other Loan Document to the contrary, in no event shall the Arbitration
Provisions apply to any Claim if the Claim, at the time of the proposed
submission to arbitration, arises from or relates to an obligation to Lender
secured by real property. In this case, all of the parties to this Agreement, in
their sole and absolute discretion, must consent to submission of the Claim to
arbitration.

 

Page 33



--------------------------------------------------------------------------------

Section 8.18 Forum.

Borrower hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the non-exclusive jurisdiction of any state court
or any United States federal court sitting in the State specified in the
governing law section of this Agreement and to the non-exclusive jurisdiction of
any state court or any United States federal court sitting in the state in which
any of the Property is located, over any Dispute. Borrower hereby irrevocably
waives, to the fullest extent permitted by Law, any objection that Borrower may
now or hereafter have to the laying of venue in any such court and any claim
that any such court is an inconvenient forum. Borrower hereby agrees and
consents that, in addition to any methods of service of process provided for
under applicable Law, all service of process in any such suit, action or
proceeding in any state court or any United States federal court sitting in the
State specified in the governing law section of this Agreement or in which any
of the Property is located may be made by certified or registered mail, return
receipt requested, directed to Borrower at its address for notice set forth in
this Agreement, or at a subsequent address of which Lender received actual
notice from Borrower in accordance with the notice section of this Agreement,
and service so made shall be complete five (5) days after the same shall have
been so mailed. Nothing herein shall affect the right of Lender to serve process
in any manner permitted by Law or limit the right of Lender to bring proceedings
against Borrower in any other court or jurisdiction.

Section 8.19 USA Patriot Act Notice.

Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), Lender is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act. Borrower shall, promptly following a request by Lender, provide
all documentation and other information that Lender requests in order to comply
with its ongoing obligation under “know your customer” and all anti-money
laundering rules and regulations, including the Act.

Section 8.20 Entire Agreement.

The Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Loan, and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect to the matters addressed in the Loan
Documents. In particular, and without limitation, the terms of any commitment by
Lender to make the Loan are merged into the Loan Documents. Except as
incorporated in writing into the Loan Documents, there are no representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents. If there is any conflict
between the terms, conditions and provisions of this Agreement and those of any
other instrument or agreement, including any other Loan Document, the terms,
conditions and provisions of this Agreement shall prevail.

[Signatures Begin On Next Page]

 

Page 34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the date first above written.

 

BORROWER:

RIF I – DON JULIAN, LLC,

a California limited liability company

By:  

/s/ Michael Frankel

Name:   Michael Frankel Title:   Authorized Signatory

RIF I – LEWIS ROAD, LLC,

a California limited liability company

By:  

/s/ Michael Frankel

Name:   Michael Frankel Title:   Authorized Signatory

RIF I – OXNARD, LLC,

a California limited liability company

By:  

/s/ Michael Frankel

Name:   Michael Frankel Title:   Authorized Signatory

REXFORD BUSINESS CENTER – FULLERTON, LLC,

a California limited liability company

By:  

/s/ Michael Frankel

Name:   Michael Frankel Title:   Authorized Signatory

RIF I – WALNUT, LLC,

a California limited liability company

By:  

/s/ Michael Frankel

Name:   Michael Frankel Title:   Authorized Signatory

[Signatures Continue On Next Page]

 

Page S-1



--------------------------------------------------------------------------------

RIF II – KAISER, LLC,

a California limited liability company

By:  

/s/ Michael Frankel

Name:   Michael Frankel Title:   Authorized Signatory

RIF III – IRWINDALE, LLC,

a California limited liability company

By:  

/s/ Michael Frankel

Name:   Michael Frankel Title:   Authorized Signatory LENDER:

BANK OF AMERICA, N.A.,

a national banking association

By:  

/s/ Julia Elterman

Name:   Julia Elterman Title:   VP

 

Page S-2



--------------------------------------------------------------------------------

Schedule 1

Definitions

Unless the context otherwise specifies or requires, the following terms shall
have the meanings herein specified, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

Allocated Loan Amount means,

(a) with respect to the RIF I—Don Julian Property, Fifteen Million Nine Hundred
Fifty Thousand Dollars ($15,950,000),

(b) with respect to the RIF I—Lewis Road Property, Thirteen Million Seven
Hundred Fifty Thousand Dollars ($13,750,000),

(c) with respect to the RIF I—Oxnard Property, Four Million Nine Hundred Fifty
Thousand Dollars ($4,950,000),

(d) with respect to the RIF I—Walnut Property, Twelve Million Seven Hundred
Sixty Thousand Dollars ($12,760,000),

(e) with respect to the RIF II—Kaiser Property, Eight Three Hundred five
Thousand Dollars ($8,305,000), and

(f) with respect to the RIF III—Irwindale Property, Ten Million Two Hundred
Eighty-Five Thousand Dollars ($10,285,000).

“Approved Manager” means Borrower, Rexford L.P., Rexford Industrial Realty and
Management, Inc., a California corporation, another Affiliate of Manager, or any
other reputable and creditworthy property manager, subject to the prior written
approval of Lender, which written approval may be evidenced by e-mail
confirmation, not to be unreasonably withheld, with a portfolio of properties
comparable to the Property under active management.

“Authorized Signer” means each of Howard Schwimmer and Michael Frankel, acting
alone, or any other representative of Borrower duly designated and authorized by
Borrower to bind Borrower with respect to all matters pertaining to the Loan and
the Loan Documents, including the submission of draw requests and the selection
of interest rates.

“Banking Day” means any day that is not a Saturday, Sunday or banking holiday in
the State.

“Borrower’s Deposit Account” means an account established with Lender pursuant
to the terms of Section 4.6.

“Casualty” means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.

“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Mortgage.

“Code” means the Internal Revenue Code of 1986, as amended.

 

Schedule 1

Page 1 of 5



--------------------------------------------------------------------------------

“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” or “Controlled” have meanings correlative thereto.

“Default” means an event or circumstance that, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.

“Dispute”. means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).

“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith by and between Borrower and Lender pertaining to
the Property, as the same may from time to time be extended, amended, restated
or otherwise modified. The Environmental Agreement is unsecured.

“ERISA” means the Employee Retirement Security Act of 1974, as amended.

“Event of Default” means any event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Lender in making, funding, administering or modifying the Loan, in
negotiating or entering into any “workout“ of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in the Mortgage or any of the
other Loan Documents, including attorneys“ fees, court costs, receiver’s fees,
management fees and costs incurred in the repair, maintenance and operation of,
or taking possession of, or selling, the Property.

“Financial Statements” means (i) for each reporting party other than an
individual, a balance sheet, income statement, statements of cash flow and
amounts and sources of contingent liabilities, a reconciliation of changes in
equity and liquidity verification, real estate schedules providing details on
each individual real property in the reporting party’s portfolio, including, but
not limited to raw land, land under development, construction in process and
stabilized properties and unless Lender otherwise consents, consolidated and
consolidating statements if the reporting party is a holding company or a parent
of a subsidiary entity; and (ii) for each reporting party who is an individual,
a balance sheet, statements of cash flow and amounts and sources of contingent
liabilities, sources and uses of cash and liquidity verification, cash flow
projections, real estate schedules providing details on each individual real
property in the reporting party’s portfolio, including, but not limited to raw
land, land under development, and unless Lender otherwise consents, Financial
Statements for each entity owned or jointly owned by the reporting party. For
purposes of this definition and any covenant requiring the delivery of Financial
Statements, each party for whom Financial Statements are required is a
“reporting party” and a specified period to which the required Financial
Statements relate is a “reporting period.”

 

Schedule 1

Page 2 of 5



--------------------------------------------------------------------------------

“Governmental Authority” or “Governmental Authorities” means the government of
the United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantor” means, individually or collectively, Rexford Industrial Realty,
Inc., a Maryland corporation, and its successors and assigns.

“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

“Improvements” means all on-site and off-site improvements to the Land,
including a 241,248 square foot warehouse/distribution building situated on the
Land encumbered by the RIF I – Don Julian Mortgage, a 213,128 square foot
warehouse/distribution building situated on the on the Land encumbered by the
RIF I – Lewis Road Mortgage, a 69,891 square foot warehouse/distribution
building situated on the on the Land encumbered by the RIF I – Oxnard Mortgage,
a 161,286 square foot warehouse/distribution building situated on the on the
Land encumbered by the RIF I – Walnut Mortgage, a 124,997 square foot
warehouse/distribution building situated on the on the Land encumbered by the
RIF II – Kaiser Mortgage, and a 76,000 square foot light manufacturing/flex
building situated on the on the Land encumbered by the RIF III – Irwindale
Mortgage, together with all fixtures, tenant improvements and appurtenances now
or later to be located on the Land and/or in such improvements.

“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to the Property, in each case whether now or hereafter existing or
arising.

“Land” means the land described in and encumbered by the Mortgage.

“Law(s)” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

“Lease(s)” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.

“Loan” means the loan from Lender to Borrower, the repayment obligations in
connection with which are evidenced by the Note.

“Loan Amount“ means Sixty Million and No/100 Dollars ($60,000,000).

“Loan Documents” means this Agreement, the Note, the Mortgage, the Environmental
Agreement, the Guaranty, any Swap Contract, any application or reimbursement
agreement executed in connection with any letter of credit issued by Lender in
connection with the Loan, and any and all other documents which Borrower,
Guarantor or any other party or parties have executed and delivered, or may
hereafter execute and deliver, to evidence, secure or guarantee the Obligations,
or any part thereof, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

 

Schedule 1

Page 3 of 5



--------------------------------------------------------------------------------

“Mortgage” means, individually and collectively, the RIF I—Don Julian Mortgage,
the RIF I—Lewis Road Mortgage, the RIF I—Oxnard Mortgage, the RIF I—Walnut
Mortgage, the RIF II—Kaiser Mortgage, and the RIF III—Irwindale Mortgage.

“Net Proceeds” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys“ fees, incurred in the
collection of such gross proceeds.

“Note” means the Promissory Note of even date herewith, in an amount equal to
the Loan Amount, made by Borrower to the order of Lender, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.

“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.7 of this Agreement.

“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Lender arising pursuant to, or on account of, the provisions of this
Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under the Mortgage or any of the other Loan Documents, together with interest
thereon as provided in the Mortgage or such Loan Document; (c) to pay and
perform all obligations of Borrower (or its Affiliate) under any Swap Contract;
and (d) to perform, observe and comply with all of the terms, covenants and
conditions, expressed or implied, which Borrower is required to perform, observe
or comply with pursuant to the terms of this Agreement, the Mortgage or any of
the other Loan Documents. Notwithstanding any language contained in the Loan
Documents, the Obligations of Borrower to pay and perform under the
Environmental Agreement are unsecured.

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

“Property” means, individually and collectively, the real and personal property
conveyed and encumbered by the RIF I—Don Julian Mortgage, the RIF I—Lewis Road
Mortgage, the RIF I—Oxnard Mortgage, the RIF I—Walnut Mortgage, the RIF
II—Kaiser Mortgage, and the RIF III—Irwindale Mortgage.

“RBC – Fullerton” means Rexford Business Center – Fullerton, LLC, a California
limited liability company.

“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property or any part thereof, or arising from
the use or enjoyment of the Property or any part thereof, including all such
amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within the Property or any part thereof.

“Rexford L.P.” means Borrower’s sole owner, Rexford Industrial Realty, L.P., a
Maryland limited partnership.

“RIF I—Don Julian” means RIF I – Don Julian, LLC, a California limited liability
company.

“RIF I—Don Julian Mortgage” means the Deed of Trust, Assignment, Security
Agreement and Fixture Filing of even date herewith given by RIF I – Don Julian
to Lender to secure the Obligations, except for Obligations arising out of the
Environmental Agreement, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

“RIF I—Don Julian Property” means the real and personal property conveyed and
encumbered by the RIF I—Don Julian Mortgage.

 

Schedule 1

Page 4 of 5



--------------------------------------------------------------------------------

“RIF I—Lewis Road” means RIF I – Lewis Road, LLC, a California limited liability
company.

“RIF I—Lewis Road Mortgage” means the Deed of Trust, Assignment, Security
Agreement and Fixture Filing of even date herewith given by RIF I – Lewis Road
to Lender to secure the Obligations, except for Obligations arising out of the
Environmental Agreement, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

“RIF I—Lewis Road Property” means the real and personal property conveyed and
encumbered by the RIF I—Lewis Road Mortgage

“RIF I—Oxnard” means RIF I – Oxnard, LLC, a California limited liability
company.

“RIF I—Oxnard Mortgage” means the Deed of Trust, Assignment, Security Agreement
and Fixture Filing of even date herewith given by RIF I – Oxnard to Lender to
secure the Obligations, except for Obligations arising out of the Environmental
Agreement, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.

“RIF I—Oxnard Property” means the real and personal property conveyed and
encumbered by the RIF I—Oxnard Mortgage.

“RIF I—Walnut” means RIF I – Walnut, LLC, a California limited liability
company.

“RIF I—Walnut Mortgage” means the Deed of Trust, Assignment, Security Agreement
and Fixture Filing of even date herewith given by RIF I – Walnut and RBC –
Fullerton to Lender to secure the Obligations, except for Obligations arising
out of the Environmental Agreement, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

“RIF I—Walnut Property” means the real and personal property conveyed and
encumbered by the RIF I—Walnut Mortgage.

“RIF II—Kaiser” means RIF II – Kaiser, LLC, a California limited liability
company.

“RIF II—Kaiser Mortgage” means the Deed of Trust, Assignment, Security Agreement
and Fixture Filing of even date herewith given by RIF II – Kaiser to Lender to
secure the Obligations, except for Obligations arising out of the Environmental
Agreement, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.

“RIF II—Kaiser Property” means the real and personal property conveyed and
encumbered by the RIF I—Kaiser Mortgage.

“RIF III—Irwindale” means RIF III – Irwindale, LLC, a California limited
liability company.

“RIF III—Irwindale Mortgage” means the Deed of Trust, Assignment, Security
Agreement and Fixture Filing of even date herewith given by RIF III – Irwindale
to Lender to secure the Obligations, except for Obligations arising out of the
Environmental Agreement, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

“RIF III—Irwindale Property” means the real and personal property conveyed and
encumbered by the RIF I—Irwindale Mortgage.

“State” means the State of California.

 

Schedule 1

Page 5 of 5



--------------------------------------------------------------------------------

“Survey” means a map or plat of survey of the Land which conforms with Lender’s
survey requirements set forth in the Closing Checklist.

“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
agreement or contract that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended
from time to time, and any successor statute, and CFTC Regulation 1.3(xxx), any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., and any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and Borrower (or its Affiliate), together with any related schedule
and confirmation, as amended, supplemented, superseded or replaced from time to
time.

“Swap Counterparty” means Lender or an Affiliate of Lender, in its capacity as
counterparty under any Swap Contract.

“Swap Transaction” means any transaction that is a rate swap, basis swap
transaction, forward rate transaction, commodity swap, commodity option, equity
or equity index swap or option, bond option, note or bill option, interest rate
option, forward foreign exchange transaction, cap transaction, spot or floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, swap option, currency option, credit swap or default
transaction, T-lock, or any other similar transaction (including any option to
enter into the foregoing) or any combination of the foregoing, entered into
prior to the date hereof or anytime after the date hereof between Swap
Counterparty and Borrower (or its Affiliate) so long as a writing, such as a
Swap Contract, evidences the parties“ intent that such obligations shall be
secured by the Mortgage in connection with the Loan.

“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any communities
facilities or other private district on Borrower or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.

“Termination Fee Deposit” shall have the meaning set forth in Section 4.17.

 

Schedule 1

Page 6 of 5



--------------------------------------------------------------------------------

Schedule 2

Intentionally Omitted

 

Schedule 2

Page 1 of 1



--------------------------------------------------------------------------------

Schedule 3

Intentionally Omitted

 

Schedule 3

Page 1 of 1



--------------------------------------------------------------------------------

Schedule 4

Leasing and Tenant Matters

 

  1. Representations and Warranties of Borrower Regarding Leases.

Borrower represents and warrants that Borrower has delivered to Lender
Borrower’s standard form of tenant lease and a true and correct copy of all
Leases and any guaranty(ies) thereof, affecting any part of the Improvements,
together with an accurate and complete rent roll for the Property, and no such
Lease or guaranty contains any option or right of first refusal to purchase all
or any portion of the Property or any present or future interest therein except
for that certain Standard Industrial Commercial Multi-Tenant Lease – Net dated
February 15, 2013 between RIF II – Kaiser and All One God Faith, Inc., a
California corporation doing business as Dr. Bronner’s Magic Soaps, for a
portion of the RIF II – Kaiser property.

 

  2. Covenants of Borrower Regarding Leases and Rents.

Borrower covenants that Borrower (a) will observe and perform all of the
obligations imposed upon the landlord in the Leases and will not do or permit to
be done anything to impair the security thereof; (b) will use its best efforts
to enforce or secure, or cause to be enforced or secured, the performance of
each and every obligation and undertaking of the respective tenants under the
Leases and will appear in and defend, at Borrower’s sole cost and expense, any
action or proceeding arising under, or in any manner connected with, the Leases;
(c) will not collect any of the Rents in advance of the time when the same
become due under the terms of the Leases; (d) will not discount any future
accruing Rents; (e) without the prior written consent of Lender, will not
execute any assignment of the Leases or the Rents; (f) will not modify the rent,
the term, the demised premises or the common area maintenance charges under any
of the Leases, or add or modify any option or right of first refusal to purchase
all or any portion of the Property or any present or future interest therein, or
surrender, cancel or terminate any Lease, without the prior written consent of
Lender; and (g) will execute and deliver, at the request of Lender, all such
assignments of the Leases and Rents in favor of Lender as Lender may from time
to time require.

 

  3. Leasing Guidelines.

Borrower shall not enter into any lease of tenant space in the Improvements
covering more than 20,000 square feet unless approved by Lender prior to
execution. Borrower’s standard form of tenant lease, and any revisions thereto,
must have the prior written approval of Lender. Lender shall be “deemed” to have
approved any Lease, except any Lease of more than 80,000 square feet (which are
not subject to being “deemed” approved), that: (a) is on the standard form lease
approved by Lender with no material deviations except as approved by Lender;
(b) is entered into in the ordinary course of business with a bona fide
unrelated third party tenant, and Borrower, acting in good faith and exercising
due diligence, has determined that the tenant is financially capable of
performing its obligations under the Lease; (c) is received by Lender, together
with any guaranty(ies) and financial information received by Borrower regarding
the tenant and any guarantor(s), within fifteen (15) days after execution;
(d) reflects an arms’ length transaction at then-current market rate for
comparable space; (e) contains no option or right of first refusal to purchase
all or any portion of the Property or any present or future interest therein;
(f) requires the tenant to execute and deliver to Lender an estoppel certificate
in form and substance acceptable to Lender within thirty (30) days after notice
from Lender; and (g) in the case of those premises identified on Exhibit A to
this Schedule 4, provides for an effective rental rate no less than applicable
rate specified on said Exhibit A. Borrower shall provide to Lender a correct and
complete copy of each Lease, including any exhibits, and any guaranty(ies)
thereof, prior to execution unless the Lease meets the foregoing requirements
for “deemed” approval by Lender. Borrower shall pay all reasonable costs
incurred by Lender in reviewing and approving Leases and any guaranties thereof,
and also in negotiating subordination agreements and subordination,
nondisturbance and attornment agreements with tenants, including reasonable
attorneys’ fees and costs. Lender shall use commercially reasonable efforts to
respond to any request for approval within ten (10) Banking Days after receipt
of such request. Notwithstanding anything to the contrary in this Schedule 4, to
the extent Lender has approval rights with respect

 

Schedule 4

Page 1 of 2



--------------------------------------------------------------------------------

to any lease or revisions thereto, Lender shall be deemed to approve any terms
of such lease or revisions thereto which the Borrower believes, upon the advice
of counsel, are reasonably necessary to ensure that the Rents received pursuant
to such lease qualify as “rents from real property” within the meaning of
Section 856(d) of the Code.

 

  4. Delivery of Leasing Information and Documents.

From time to time upon Lender’s request, Borrower shall promptly deliver to
Lender (a) complete executed originals of each Lease, including any exhibits
thereto and any guaranty(ies) thereof, (b) a complete rent roll of the Property
in such detail as Lender may require, together with such operating statements
and leasing schedules and reports as Lender may require, (c) any and all
financial statements of the tenants, subtenants and any lease guarantors to the
extent available to Borrower, (d) such other information regarding tenants and
prospective tenants and other leasing information as Lender may request, and
(e) such estoppel certificates, subordination agreements and/or subordination,
nondisturbance and attornment agreements executed by such tenants, subtenants
and guarantors, if any, in such forms as Lender may require.

 

Schedule 4

Page 2 of 2



--------------------------------------------------------------------------------

Exhibit A to Schedule 4

Minimum Rental Rates

 

Building Address

   Minimum Effective Rent
(per square foot)  

Don Julian

15241-15277 & 15317-15339 Don Julian Road

   $ 7.56   

Lewis Road

300 S. Lewis Road

   $ 6.36   

Walnut Avenue Building 1

2300-2320 E. Walnut Avenue

   $ 7.56   

Walnut Avenue Building 2

2380-2386 E. Walnut Avenue

   $ 8.16   

Walnut Avenue Building 3

2340-2358 E. Walnut Avenue

   $ 5.76   

Irwindale

15715 East Arrow Highway

   $ 12.36   

Kaiser

1335 Park Center Drive

   $ 6.24   

Oxnard

2220-2260 Camino Del Sol

   $ 6.96   

 

Exhibit A to Schedule 4

Page 1 of 1



--------------------------------------------------------------------------------

Schedule 5

Intentionally Omitted

 

Schedule 5

Page 1 of 1



--------------------------------------------------------------------------------

Schedule 6

Intentionally Omitted

 

Schedule 6

Page 1 of 1



--------------------------------------------------------------------------------

Schedule 7

Swap Contracts

1. Swap Documentation. Within the timeframes required by Lender and Swap
Counterparty, Borrower shall deliver to Swap Counterparty the following
documents and other items, executed and acknowledged as appropriate, all in form
and substance satisfactory to Lender and Swap Counterparty: (a) Master Agreement
in the form published by the International Swaps and Derivatives Association,
Inc. and related schedule in the form agreed upon between Borrower (or its
Affiliate) and Swap Counterparty; (b) a confirmation under the foregoing, if
applicable; (c) the Guaranty; (d) if Borrower (or its Affiliate) is anything
other than a natural person, evidence of due authorization to enter into
transactions under the foregoing Swap Contract with Swap Counterparty, together
with evidence of due authorization and execution of any Swap Contract; and such
other title endorsements, documents, instruments and agreements as Lender and
Swap Counterparty may require to evidence satisfaction of the conditions set
forth in this Section, including a swap endorsement to Lender’s title insurance
policies in form and substance satisfactory to Lender.

2. Conveyance and Security Interest. To secure Borrower’s Obligations, Borrower
hereby transfers, assigns and transfers to Lender, and grants to Lender a
security interest in, all of Borrower’s right, title and interest, but not its
obligations, duties or liabilities for any breach, in, under and to the Swap
Contract, any and all amounts received by Borrower in connection therewith or to
which Borrower is entitled thereunder, and all proceeds of the foregoing. All
amounts payable to Borrower under the Swap Contract shall be paid to Lender and
shall be applied to pay interest or other amounts under the Loan.

3. Cross-Default. It shall be an Event of Default under this Agreement if any
Event of Default occurs as defined under any Swap Contract as to which Borrower
(or its Affiliate) is the Defaulting Party, or if any Termination Event occurs
under any Swap Contract as to which Borrower (or its Affiliate) is an Affected
Party. As used in this Section, the terms “Defaulting Party,” “Termination
Event” and “Affected Party” have the meanings ascribed to them in the Swap
Contract.

4. Remedies; Cure Rights. In addition to any and all other remedies to which
Lender and Swap Counterparty are entitled at Law or in equity, Swap Counterparty
shall have the right, to the extent so provided in any Swap Contract or any
Master Agreement relating thereto, (a) to declare an event of default,
termination event or other similar event thereunder and to designate an Early
Termination Date as defined under the Master Agreement, and (b) to determine net
termination amounts in accordance with the Swap Contract and to setoff amounts
between Swap Contracts. Lender shall have the right at any time (but shall have
no obligation) to take in its name or in the name of Borrower (or its Affiliate)
such action as Lender may at any time determine to be necessary or advisable to
cure any default under any Swap Contract or to protect the rights of Borrower
(or its Affiliate) or Swap Counterparty thereunder; provided, however, that
before the occurrence of an Event of Default under this Agreement, Lender shall
give prior written notice to Borrower before taking any such action. For this
purpose, Borrower hereby constitutes Lender its true and lawful attorney-in-fact
with full power of substitution, which power of attorney is coupled with an
interest and irrevocable, to exercise, at the election of Lender, any and all
rights and remedies of Borrower (or its Affiliate) under the Swap Contract,
including making any payments thereunder and consummating any transactions
contemplated thereby, and to take any action that Lender may deem proper in
order to collect, assert or enforce any claim, right or title, in and to the
Swap Contract hereby assigned and conveyed, and generally to take any and all
such action in relation thereto as Lender shall deem advisable. Lender shall not
incur any liability if any action so taken by Lender or on its behalf shall
prove to be inadequate or invalid. Borrower expressly understands and agrees
that Lender is not hereby assuming any duties or obligations of Borrower (or its
Affiliate) to make payments to Swap Counterparty under any Swap Contract or
under any other Loan Document. Such payment duties and obligations remain the
responsibility of Borrower (or its Affiliate) notwithstanding any language in
this Agreement.

 

Schedule 7

Page 1 of 2



--------------------------------------------------------------------------------

5. Automatic Deduction and Credit.

(a) At all times when any Swap Contract is in effect, Borrower shall maintain
the Checking Account in good standing with Lender. Borrower hereby grants to
Lender and Swap Counterparty a security interest in the Checking Account, and
any other accounts and deposit accounts from which Borrower may from time to
time authorize Lender to debit payments due on the Loan and the Swap Contracts.
Borrower is granting this security interest to Lender and Swap Counterparty for
the purpose of securing the Obligations.

(b) At all times when any Swap Contract is in effect, all monthly payments owed
by Borrower under the Note will be automatically deducted on their due dates
from the Checking Account. Lender is hereby authorized to apply the amounts so
debited to Borrower’s obligations under the Loan. Notwithstanding the foregoing,
Lender will not automatically deduct the principal payment at maturity from the
Checking Account.

(c) At all times when any Swap Contract is in effect, all payments owed by
Borrower (or its Affiliate) under any Swap Contract will be automatically
deducted on their due dates from the Checking Account. The preceding sentence
includes Borrower’s authorization for Lender to debit from the Checking Account
any monetary obligation owed by Borrower (or its Affiliate) to Swap Counterparty
following any Early Termination Date, as defined under the Master Agreement.
Swap Counterparty is hereby authorized to apply the amounts so debited to the
obligations of Borrower (or its Affiliate) under the applicable Swap Contract.

(d) Lender will debit the Checking Account on the dates the foregoing payments
become due; provided, however, that if a due date does not fall on a Banking
Day, Lender will debit the Checking Account on the first Banking Day following
such due date.

(e) Borrower shall maintain sufficient funds on the dates when Lender enters
debits authorized by this Agreement. If there are insufficient funds in the
Checking Account on any date when Lender enters any debit authorized by this
Agreement, without limiting Lender’s other remedies in such an event, the debit
will be reversed in whole or in part, in Lender’s sole and absolute discretion,
and such amount not debited shall be deemed to be unpaid and shall be
immediately due and payable in accordance with the terms of the Note and/or the
Swap Contract, as applicable.

(f) So long as there is no Event of Default existing under this Agreement or any
Swap Contract, Lender will automatically credit the Checking Account for
payments owed by Swap Counterparty under the Swap Contract. Lender will credit
the Checking Account on the dates the foregoing payments become due; provided,
however, that if a due date does not fall on a Banking Day, Lender will credit
the Checking Account on the first Banking Day following such due date.

 

Schedule 7

Page 2 of 2



--------------------------------------------------------------------------------

Schedule 8

Financial Covenants

Debt Service Coverage Ratio. Borrower shall maintain a Debt Service Coverage
Ratio as of any Determination Date of at least 1.10 to 1.00. This ratio will be
tested as of each Determination Date. The Debt Service Coverage Ratio may be
satisfied by a voluntary paydown of the Loan by Borrower, subject to the
satisfaction of any conditions to prepayment, including the payment of any
prepayment fee or premium, together with a mutually agreed-upon reduction in the
committed amount of the Loan.

If, as of the Initial Determination Date or any Determination Date thereafter,
the Actual Debt Service Coverage Ratio is less than 1.10 to 1.00 but equal to or
greater than 1.05 to 1.00, Borrower shall, within fifteen (15) days after the
end of each month thereafter until the next Determination Date on which the
Actual Debt Service Coverage Ratio has been 1.10 to 1.00 or greater for two
consecutive calendar quarters, deposit all cash flow from the Property in an
interest-bearing account (the “Sweep Account”) maintained with Lender in
Borrower’s name but under Lender’s sole dominion and control (and which shall be
an “Account”, as such term is defined in the Mortgage). The Sweep Account and
all funds on deposit therein shall be additional collateral for the Loan. Any
funds which have been on deposit in the Sweep Account for a period of twelve
(12) months shall be immediately applied by Lender against the then-outstanding
principal balance of the Loan; and any funds on deposit in the Sweep Account on
the date which is ninety (90) days before the then current Maturity Date (as
defined in the Note) shall be applied by Lender against the then-outstanding
Obligations in such order and against such of the Obligations as Lender shall
determine in its sole discretion. If, as of any Determination Date after
Borrower’s obligation to so deposit cash flow with Lender in the Sweep Account
ceases, the Debt Service Coverage Ratio once again becomes less than 1.10 to
1.00 but 1.05 to 1.00 or greater, Borrower’s obligation to so deposit cash flow
with Lender in the Sweep Account shall resume until the next Determination Date
on which the Actual Debt Service Coverage Ratio is 1.10 to 1.00 or greater for
two consecutive calendar quarters. Any cash flow so paid to Lender shall be held
by Lender and, provided that no Event of Default then exists, released by Lender
to Borrower promptly following the next Determination Date on which the Debt
Service Coverage Ratio equals or exceeds 1.10 to 1.00 for two consecutive
calendar quarters. Borrower covenants and agrees to execute a pledge and
security agreement with respect to such account in form and substance acceptable
to Lender.

If, as of any Determination Date, the Actual Debt Service Coverage Ratio is less
than 1.05 to 1.00 Borrower shall, within thirty (30) days after written demand
from Lender, pay to Lender, for application against the outstanding principal
balance of the Loan, such amount as is required to achieve an Actual Debt
Service Coverage Ratio of 1.10 to 1.00 and shall satisfy any conditions to
prepayment provided for in the Loan Documents, and there shall be a reduction in
the committed amount of the Loan by the amount of such principal payment.

“Actual Operating Revenue” means, with respect to any Calculation Period, all
income, computed on an annualized basis in accordance with generally accepted
accounting principles, collected from the ownership and operation of the
Property from whatever source (other than any source affiliated with Borrower or
any Guarantor), including Rents, utility charges, escalations, service fees or
charges, license fees, parking fees, and other required pass-throughs, but
excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, refunds from tenants,
uncollectible accounts, sales of furniture, fixtures and equipment, interest
income, Condemnation Awards, Insurance Proceeds (other than business
interruption or other loss of income insurance), unforfeited security deposits,
utility and other similar deposits, income from tenants not paying rent, income
from tenants in bankruptcy unless such tenant shall have affirmed its lease, and
non-recurring or extraordinary income, including lease termination payments.
Actual Operating Revenue shall be net of rent concessions and credits. Actual
Operating Revenue shall be subject to appropriate adjustments in Lender’s
reasonable discretion. Notwithstanding the foregoing, Lender may include as a
part of Actual Operating Revenue, in its sole discretion, rents for newly
executed Leases pursuant to which the obligation of the tenant thereunder to pay
rent will commence within six (6) months after the Calculation Date.

 

Schedule 8

Page 1 of 3



--------------------------------------------------------------------------------

“Assumed Interest Rate” means the annual yield payable on the last day of the
applicable Calculation Period on ten (10) year United States Treasury
obligations in amounts approximating the Net Commitment Amount at the inception
of the Calculation Period plus two hundred fifty (250) basis points per annum;
provided, however, that the Assumed Interest Rate shall be not less than six
percent (6.0%) per annum.

“Calculation Period” means the six (6) month period ending on the day preceding
any Determination Date.

“Debt Service” means the payments of principal and interest that would have been
payable under a hypothetical loan during the Calculation Period, assuming (i) an
initial loan balance equal to the Net Commitment Amount at the inception of the
Calculation Period, (ii) an interest rate equal to the Assumed Interest Rate,
and (iii) amortization of the aggregate principal indebtedness over a thirty
(30) year amortization period.

“Debt Service Coverage Ratio” means, as of any Determination Date, for the
applicable Calculation Period the ratio, as determined by Lender, of Net
Operating Income to Debt Service.

“Determination Date” means the first day of each calendar quarter of each year,
beginning with the Initial Determination Date.

“Initial Determination Date” means September 1, 2013.

“Net Commitment Amount” means, as of any date, the total obtained by adding the
amount of the outstanding principal balance of the Loan to the amount of the
available undisbursed Loan proceeds.

“Net Operating Income” means, with respect to any Calculation Period, the amount
obtained by subtracting Operating Expenses from Actual Operating Revenue as such
amount may be adjusted by Lender in its reasonable discretion based on Lender’s
underwriting standards, including adjustments for vacancy allowance and other
concessions. As used herein, “vacancy allowance” means an allowance for
reductions in potential income attributable to vacancies, tenant turnover, and
nonpayment of rent.

“Operating Expenses” means, with respect to any Calculation Period, the total of
all expenses actually paid or payable, computed on an annualized basis in
accordance with generally accepted accounting principles, of whatever kind
relating to the ownership, operation, maintenance or management of the Property,
including utilities, ordinary repairs and maintenance, insurance premiums,
ground rents, if any, license fees, Taxes, advertising expenses, payroll and
related taxes, management fees equal to the greater of 4% of Actual Operating
Revenue or the management fees actually paid under any management agreement,
operational equipment or other lease payments as approved by Lender, normalized
capital expenditures equal to $0.07 per square foot of the buildings on the
Property per year, but specifically excluding depreciation and amortization,
income taxes, debt service on the Loan, and any item of expense that would
otherwise be covered by the provisions hereof but which is paid by any tenant
under such tenant’s Lease or other agreement provided such reimbursement by
tenant is not included in the calculation of Actual Operating Revenue. Operating
Expenses shall be subject to appropriate seasonal and other adjustments in
Lender’s reasonable discretion. Any expense which in accordance with accrual
basis income tax accounting is depreciated or amortized over a period which
exceeds one (1) year shall be treated as an expense, for the purposes of the
foregoing calculations, ratably over the period of depreciation or amortization.

Unencumbered Liquid Assets. Guarantor, together with its subsidiaries which are
directly or indirectly wholly owned by Guarantor, shall collectively maintain
Unencumbered Liquid Assets having an aggregate market value of (a) not less than
Five Million Dollars ($5,000,000) or, (b) if Guarantor elects to have Line of
Credit Availability included in the calculation of Unencumbered Liquid Assets,
not less than Eight Million Dollars ($8,000,000), Two Million Dollars
($2,000,000) of which must be cash or cash equivalents. This covenant will be
calculated as of December 31 of each year.

 

Schedule 8

Page 2 of 3



--------------------------------------------------------------------------------

“Unencumbered Liquid Assets” means the following assets (excluding assets of any
retirement plan) which (i) are not the subject of any lien, pledge, security
interest, financing statement or other arrangement with any creditor to have its
claim satisfied out of the asset (or proceeds thereof) prior to the general
creditors of the owner of the asset, (ii) are held solely in the name of
Guarantor or any subsidiary of Guarantor which is directly or indirectly wholly
owned by Guarantor (with no other Persons having ownership rights in such
assets), (iii) may be converted to cash within five (5) days, and (iv) are
otherwise acceptable to Lender in its reasonable discretion:

(a) Cash or cash equivalents held in the United States and denominated in United
States dollars;

(b) United States Treasury or governmental agency obligations which constitute
full faith and credit of the United States of America;

(c) Commercial paper rated P-1 or A1 by Moody’s or S&P, respectively;

(d) Medium and long-term securities rated investment grade by one of the rating
agencies described in (c) above;

(e) Eligible Stocks; and

(f) Mutual funds quoted in The Wall Street Journal which invest primarily in the
assets described in (a) – (e) above.

Additionally, Guarantor shall have the right, exercised by Guarantor by so
stating on its compliance certificate to include Line of Credit Availability in
the calculation of Unencumbered Liquid Assets (the failure of Guarantor to so
state shall be deemed Guarantor’s election to not include Line of Credit
Availability in the calculation of Unencumbered Liquid Assets). As used herein,
the term “Line of Credit Availability” mean the amount, as of the date on which
Unencumbered Liquid Assets is calculated, which is available for borrowing by
Rexford L.P. under any line of credit. For purposes of this covenant, the Line
of Credit Availability shall be zero at any time an uncured default (beyond any
applicable notice or cure period) exists under the loan documents for such line
of credit.

“Eligible Stocks” includes any common or preferred stock which (i) is not
control or restricted stock under Rule 144 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended, or subject to any other regulatory or contractual
restrictions on sales, (ii) is traded on a U.S. national stock exchange,
including NASDAQ, with a liquidity on such exchange for such stock acceptable to
Lender and (iii) has, as of the close of trading on the applicable exchange
(excluding after hours trading), a per share price of at least Fifteen Dollars
($15).

Fair Market Net Worth. Guarantor shall maintain a Fair Market Net Worth of at
least Seventy-Five Million Dollars ($75,000,000). This covenant will be
calculated as of December 31 of each year.

“Fair Market Net Worth” means the fair market value, determined in accordance
with generally accepted accounting principles, of total assets of Guarantor
(including leaseholds and leasehold improvements and reserves against assets but
excluding goodwill, patents, trademarks, trade names, organization expense,
unamortized debt discount and expense, capitalized or deferred research and
development costs, deferred marketing expenses, and other like intangibles, and
monies due from affiliates, officers, directors, employees, shareholders,
members or managers) less total liabilities, including but not limited to
accrued and deferred income taxes, but excluding the non-current portion of
Subordinated Liabilities.

“Subordinated Liabilities” means liabilities subordinated to Borrower’s
obligations to Lender in a manner acceptable to Lender in its sole discretion.

 

Schedule 8

Page 3 of 3